Exhibit 10.1

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

AND

 

AMENDMENT NO. 10 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

AND

 

AMENDMENT NO. 6 TO

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 10 TO THIRD AMENDED
AND RESTATED RECEIVABLES PURCHASE AGREEMENT AND AMENDMENT NO. 6 TO THIRD AMENDED
AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is dated and
is effective as of June 28, 2019, and is entered into by and among UNITED
RENTALS (NORTH AMERICA), INC., a Delaware corporation (the “Originator”), 
UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), LIBERTY STREET FUNDING LLC, a Delaware limited liability company
(“Liberty”), and GOTHAM FUNDING CORPORATION, a Delaware corporation (“Gotham”,
and together with Liberty, the “Purchasers”), FAIRWAY FINANCE COMPANY, LLC, a
Delaware limited liability company (“Fairway”), THE BANK OF NOVA SCOTIA (“Scotia
Capital”), as a Bank (as defined in the Purchase Agreement referred to below),
as administrative agent (the “Administrative Agent”) for the Investors and the
Banks (as such terms are defined in the Purchase Agreement referred to below)
and as purchaser agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the
“PNC Purchaser Agent”), MUFG BANK, LTD. (formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd.) (“BTMU”), as a Bank and as purchaser agent for
Gotham (the “Gotham Purchaser Agent”), SUNTRUST BANK (“ST”), as a Bank and as
purchaser agent for itself (the “ST Purchaser Agent”), BANK OF MONTREAL (“BMO”),
as a Bank and as purchaser agent for Fairway (the “Fairway Purchaser Agent”),
and THE TORONTO-DOMINION BANK (“TD”), as a Bank (together with Scotia Capital,
PNC, BTMU and ST, the “Remaining Banks”) and as purchaser agent for itself (the
“TD Purchaser Agent”, and together with the Liberty Purchaser Agent, the PNC
Purchaser Agent, the Gotham Purchaser Agent and the ST Purchaser Agent, the
“Remaining Purchaser Agents”).  Capitalized terms used and not otherwise defined
herein are used as defined in the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Seller, the Collection Agent, the Purchasers, the Purchaser Agents,
the Banks party thereto and the Administrative Agent are parties to that certain
Third Amended and Restated Receivables Purchase Agreement dated as of
September 24, 2012 (as amended, supplemented or otherwise modified, the
“Purchase Agreement”);

 

WHEREAS, the Originator, the Collection Agent and the Seller are parties to that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of

 

1

--------------------------------------------------------------------------------



 

September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”);

 

WHEREAS, immediately prior to the effectiveness of the amendments set forth
herein, pursuant to and in accordance with Section 7.03 of the Purchase
Agreement, (i) BMO, as a Bank, desires to assign, and each of the Remaining
Banks desires to accept, a portion of BMO’s corresponding rights and obligations
under the Purchase Agreement and (ii) Fairway desires to assign, and each of
Liberty, Gotham, PNC, ST and TD desire to accept, a portion of Fairway’s
Receivable Interests;

 

WHEREAS, each of the Seller, the Administrative Agent and the Remaining
Purchaser Agents wishes to confirm its consent to such assignments by BMO and
Fairway; and

 

WHEREAS, pursuant to Section 7.01 of the Purchase Agreement and Section 9.01 of
the Contribution Agreement, the parties wish to make certain amendments to the
Purchase Agreement and the Contribution Agreement, respectively, to reflect the
changes set forth above and as otherwise hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.                                           Assignment and Acceptance.

 

(a)                                 Pursuant to and in accordance with
Section 7.03(b) of the Purchase Agreement, as of the Effective Date (as defined
below), BMO hereby sells and assigns absolutely to each of the Remaining Banks,
and each of the Remaining Banks hereby purchases and assumes from BMO, that
portion of BMO’s rights and obligations as a Bank under the Purchase Agreement
such that each Remaining Bank shall have the Bank Commitment as set forth in
Section 1(e) below together with all corresponding rights and obligations (the
“Assumed Bank Rights and Obligations”) and BMO shall cease to have any Bank
Commitment and any corresponding rights and obligations.

 

(b)                                 Pursuant to and in accordance with
Section 7.03(a) of the Purchase Agreement, as of the Effective Date, Fairway
hereby sells and assigns absolutely to each of Liberty, Gotham, PNC, ST and TD
that portion of its rights and obligations as a Purchaser (including its
Receivable Interests) corresponding to the portion of the Assumed Bank Rights
and Obligations assigned by BMO to the respective related Remaining Bank of, or
that is, such assignee pursuant to Section 1(a) above (the “Assumed Purchaser
Rights and Obligations”).

 

(c)                                  For the avoidance of doubt, upon the
effectiveness of this Section 1 and the assumption by and assignment to (x) the
Remaining Banks of the Assumed Bank Rights and Obligations and (y) Liberty,
Gotham, PNC, ST and TD of the Assumed Purchaser Rights and Obligations, the
rights and obligations of BMO as a Bank and a Purchaser Agent and of Fairway as
a Purchaser, in each case, under the Purchase Agreement shall be extinguished
and of no further force and effect; provided that each of BMO and Fairway shall
continue to have the benefit of all indemnities and other agreements under the
Purchase Agreement which survive the termination of the Purchase Agreement.

 

2

--------------------------------------------------------------------------------



 

(d)                                 Seller hereby consents to (x) the assignment
by BMO of the Assumed Bank Rights and Obligations to the Remaining Banks
pursuant to Section 7.03(b) of the Purchase Agreement, and (y) the assignment by
Fairway of the Assumed Purchaser Rights and Obligations to Liberty, Gotham, PNC,
ST and TD pursuant to Section 7.03(a) of the Purchase Agreement.

 

(e)                                  Upon the effectiveness of the assignment
and sale of the Assumed Bank Rights and Obligations, the Bank Commitment of each
of the Remaining Banks shall be as follows (and each Bank’s Percentage shall be
that percentage determined pursuant to the Purchase Agreement as amended by this
Agreement):

 

Bank

 

Bank Commitment

 

ST

 

$

125,000,000

 

 

 

 

 

 

BTMU

 

$

140,000,000

 

 

 

 

 

 

PNC

 

$

125,000,000

 

 

 

 

 

 

TD

 

$

210,000,000

 

 

 

 

 

 

Scotia Capital

 

$

375,000,000

 

 

 

 

 

 

TOTAL

 

$

975,000,000.00

 

 

(f)                                   In connection with the sales and
assignments in this Section 1, Fairway shall transfer a Receivable Interest or
Receivable Interests to each of Liberty, Gotham, PNC, ST and TD in exchange for
a cash payment from such Person in an amount equal to the aggregate Capital of
such Receivable Interests so transferred to such Person, so that after giving
effect to such transfers of Receivable Interests and such cash payments, each of
Liberty, Gotham, PNC, ST and TD shall hold aggregate outstanding Capital equal
to such Person’s ratable share of the aggregate outstanding Capital of all
Investors as of such time (based on the applicable Bank’s Percentage, as
determined in accordance with the parenthetical in Section 1(e)).  The Seller
hereby consents to the above transfers of Receivable Interests to each of
Liberty, Gotham, PNC, ST and TD.

 

(g)                                  This Agreement is an Assignment and
Acceptance for all purposes under the Purchase Agreement.  Each of the Seller,
the Remaining Purchaser Agents and the Administrative Agent hereby acknowledges
and agrees that this Agreement constitutes notice to it by Fairway of the
assignments of Receivable Interests pursuant to Section 1(f) above.

 

Section 2.                                           Amendments to the Purchase
Agreement.  Effective as of the Effective Date, immediately after giving effect
to the actions contemplated by Section 1 hereof, the Purchase Agreement is
hereby amended to incorporate the changes shown on the marked pages attached
hereto as Annex A.

 

Section 3.                                           Amendments to the
Contribution Agreement.  Effective as of the Effective Date, immediately after
giving effect to the actions contemplated by Section 1 hereof, the Contribution
Agreement is hereby amended as follows:

 

(a)                                 The Contribution Agreement is hereby amended
to incorporate the changes shown on the marked pages attached hereto as Annex B.

 

3

--------------------------------------------------------------------------------



 

(b)                                 In connection with the extension of the
Facility Termination Date of the Purchase Agreement, the Originator acknowledges
that the Facility Termination Date under the Contribution Agreement shall
accordingly be extended pursuant to clause (a) of the definition of “Facility
Termination Date” contained therein.

 

Section 4.                                           Effectiveness of this
Agreement. This Agreement shall become effective as of the date hereof (the
“Effective Date”) at such time as:

 

(a)                                 executed counterparts of this Agreement have
been delivered by each party hereto to the other parties hereto;

 

(b)                                 each Remaining Purchaser Agent shall have
received payment of a one-time upfront fee in an amount equal to five basis
points on the amount of its related Bank’s Bank Commitment after giving effect
to the assignments contemplated by Section 1;

 

(c)                                  the Fairway Purchaser Agent shall have
received payment in full of all accrued and unpaid fees owing under the BMO Fee
Letter and all Yield owing on the Receivable Interests owned by Fairway
immediately prior to the assignments contemplated by Section 1 hereof;

 

(d)                                 the Administrative Agent shall have received
an opinion, in form and substance reasonably satisfactory to the Administrative
Agent, from Sullivan & Cromwell LLP, with respect to true sale and
non-consolidation matters after giving effect to this Agreement and the
transactions contemplated hereby; and

 

(e)                                  the Administrative Agent and the Purchaser
Agents shall have received, in form and substance reasonably satisfactory to the
Administrative Agent and each Purchaser Agent, a certificate of the Secretary or
Assistant Secretary of the Seller certifying copies of the resolutions of the
Board of Directors of the Seller approving this Agreement and the transactions
contemplated hereby.

 

Section 5.                                           Representations and
Warranties.  The Originator, the Seller and the Collection Agent represent and
warrant as follows:

 

(a)                                 The execution, delivery and performance by
the Originator, the Collection Agent and the Seller of this Agreement (i) are
within its corporate or limited liability company powers, as applicable,
(ii) have been duly authorized by all necessary corporate or limited liability
company action, as applicable, and (iii) do not contravene (1) its charter,
by-laws or limited liability company agreement, as applicable, (2) any law,
rule or regulation applicable to it or (3) any contractual restriction binding
on it or its property, in each case under clauses (2) or (3) where such
contravention would reasonably be expected to have a material adverse effect on
the collectability of any Pool Receivable, on the Originator, on the Seller or
on the performance by the Collection Agent of its obligations under the
Contribution Agreement or the Purchase Agreement.  This Agreement has been duly
executed and delivered by the Originator, the Seller and the Collection Agent.

 

(b)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and

 

4

--------------------------------------------------------------------------------



 

performance by the Originator, the Seller or the Collection Agent of this
Agreement or any other document to be delivered by the Originator, the Seller or
the Collection Agent hereunder other than those already obtained; provided that
the right of any assignee of a Receivable the obligor of which is a Government
Obligor to enforce such Receivable directly against such obligor may be
restricted by the Federal Assignment of Claims Act or any similar applicable law
to the extent the Originator or the Seller shall not have complied with the
applicable provisions of any such law in connection with the assignment or
subsequent reassignment of any such Receivable.

 

(c)                                  This Agreement constitutes the legal, valid
and binding obligation of the Originator, the Seller and the Collection Agent,
enforceable against the Originator, the Seller and the Collection Agent in
accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(d)                                 The representations and warranties contained
in (i) Section 4.01 of the Contribution Agreement (with respect to the
Originator), (ii) Exhibit III to the Purchase Agreement (with respect to the
Seller) and (iii) Section 4.08 of the Purchase Agreement (with respect to the
Collection Agent) are correct in all material respects (except for those
representations and warranties that are conditioned by materiality, material
adverse effect or a similar qualification, which shall be correct in all
respects) on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been correct in all material respects (except for those
representations and warranties that are conditioned by materiality, material
adverse effect or a similar qualification, which shall have been correct in all
respects) on and as of such earlier date.

 

(e)                                  No event has occurred and is continuing, or
would result from the transactions contemplated hereby, that constitutes an
Event of Termination or an Incipient Event of Termination.

 

Section 6.                                           Amendment to Fee Letters. 
The Seller and each of the Remaining Banks hereby agrees that, upon the
effectiveness of the amendments to the Purchase Agreement and Contribution
Agreement contemplated by Sections 2 and 3 above, the phrase “Applicable Margin
for U.S. Revolving Loans that are LIBOR Loans” set forth in each Fee Letter
between the Seller and a Remaining Bank is amended to be “Applicable Margin for
U.S. Revolving Loans and Canadian Revolving Loans that are LIBOR Loans and ROW
Revolving Loans and French Swingline Loans that are LIBOR Loans or Foreign Base
Rate Loans”.

 

Section 7.                                           Purchase Agreement,
Contribution Agreement and Fee Letters in Full Force and Effect as Amended.

 

(a)                                 All of the provisions of the Purchase
Agreement, the Contribution Agreement and the relevant Fee Letters, each as
amended hereby, and all of the provisions of all other documentation required to
be delivered with respect thereto shall remain in full force and effect and are
ratified and confirmed in all respects.

 

5

--------------------------------------------------------------------------------



 

(b)                                 The respective parties hereto agree to be
bound by the terms and conditions of the Purchase Agreement, the Contribution
Agreement and the relevant Fee Letters, as applicable, each as amended hereby,
as though such terms and conditions were set forth herein.

 

(c)                                  This Agreement may not be amended or
otherwise modified except as provided in the Purchase Agreement or the
Contribution Agreement, as applicable.

 

(d)                                 This Agreement shall constitute a
Transaction Document under both the Purchase Agreement and the Contribution
Agreement.

 

Section 8.                                           Reference in Other
Documents; Affirmation of Performance Undertaking Agreement.

 

(a)                                 On and from the date hereof, references to
the Purchase Agreement in any agreement or document (including without
limitation the Purchase Agreement) shall be deemed to include a reference to the
Purchase Agreement, as amended hereby, whether or not reference is made to this
Agreement.

 

(b)                                 On and from the date hereof, references to
the Contribution Agreement in any agreement or document (including without
limitation the Contribution Agreement) shall be deemed to include a reference to
the Contribution Agreement, as amended hereby, whether or not reference is made
to this Agreement.

 

(c)                                  United Rentals, Inc. hereby consents to
this Agreement and hereby affirms and agrees that the Performance Undertaking
Agreement is, and shall continue to be, in full force and effect and is hereby
ratified and affirmed in all respects.  Upon and at all times after the
effectiveness of this Agreement, each reference in the Performance Undertaking
Agreement to (i) the “Receivables Purchase Agreement”, “thereunder”, “thereof”
or words of like import shall mean and be a reference to the Purchase Agreement
as amended by this Agreement, and as hereafter amended or restated and (ii) the
“Purchase Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Contribution Agreement as amended by this Agreement,
and as hereafter amended or restated.

 

Section 9.                                           Costs and Expenses.

 

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the review, negotiation, revision, execution and
delivery of this Agreement and the other documents and agreements to be
delivered hereunder and thereunder, including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of one firm of primary
counsel for the Administrative Agent and the Purchaser Agents, the Purchasers
and the Banks.

 

Section 10.                                    Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by

 

6

--------------------------------------------------------------------------------



 

electronic mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 11.                                    Headings.

 

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

 

Section 12.                                    Governing Laws.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

The remainder of this page is intentionally left blank.

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ORIGINATOR:

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

By:

 

/s/ Colin Fox

 

 

Name:

Colin Fox

 

 

Title:

Assistant Treasurer

 

 

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

By:

 

/s/ Colin Fox

 

 

Name:

Colin Fox

 

 

Title:

Assistant Treasurer

 

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

By:

 

/s/ Colin Fox

 

 

Name:

Colin Fox

 

 

Title:

Assistant Treasurer

 

 

 

SOLELY FOR PURPOSES OF

 

SECTION 8(c):

 

 

 

UNITED RENTALS, INC.

 

 

 

By:

 

/s/ Colin Fox

 

 

 

 

Name:

Colin Fox

 

 

 

 

Title:

Assistant Treasurer

 

 

 

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND
AMENDMENT NO. 10 TO RPA AND AMENDMENT NO. 6 TO PCA

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

By:

 

/s/ Doug Noe

 

 

Name:

Doug Noe

 

 

Title:

Managing Director

 

 

 

PURCHASER:

LIBERTY STREET FUNDING LLC

 

 

 

By:

 

/s/ Kevin J. Corrigan

 

 

Name:

Kevin J. Corrigan

 

 

Title:

Vice President

 

 

 

PURCHASER AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

By:

 

/s/ Doug Noe

 

 

Name:

Doug Noe

 

 

Title:

Managing Director

 

 

 

BANK:

THE BANK OF NOVA SCOTIA

 

 

 

By:

 

/s/ Doug Noe

 

 

Name:

Doug Noe

 

 

Title:

Managing Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND
AMENDMENT NO. 10 TO RPA AND AMENDMENT NO. 6 TO PCA

 

--------------------------------------------------------------------------------



 

PURCHASER AGENT:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Christopher Blaney

 

 

Name:

Christopher Blaney

 

 

Title:

Senior Vice President

 

 

 

BANK:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Christopher Blaney

 

 

Name:

Christopher Blaney

 

 

Title:

Senior Vice President

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND
AMENDMENT NO. 10 TO RPA AND AMENDMENT NO. 6 TO PCA

 

--------------------------------------------------------------------------------



 

PURCHASER:

GOTHAM FUNDING CORPORATION

 

 

 

By:

 

/s/ Kevin J. Corrigan

 

 

Name:

Kevin J. Corrigan

 

 

Title:

Vice President

 

 

 

 

PURCHASER AGENT:

MUFG BANK, LTD.

 

 

 

By:

 

/s/ Eric Williams

 

 

Name:

Eric Williams

 

 

Title:

Managing Director

 

 

 

 

BANK:

MUFG BANK, LTD.

 

 

 

By:

 

/s/ Eric Williams

 

 

Name:

Eric Williams

 

 

Title:

Managing Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND
AMENDMENT NO. 10 TO RPA AND AMENDMENT NO. 6 TO PCA

 

--------------------------------------------------------------------------------



 

PURCHASER AGENT:

SUNTRUST BANK

 

 

 

By:

 

/s/ Jason Meyer

 

 

Name:

Jason Meyer

 

 

Title:

Managing Director

 

 

 

 

BANK:

SUNTRUST BANK

 

 

 

By:

 

/s/ Jason Meyer

 

 

Name:

Jason Meyer

 

 

Title:

Managing Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND
AMENDMENT NO. 10 TO RPA AND AMENDMENT NO. 6 TO PCA

 

--------------------------------------------------------------------------------



 

PURCHASER AGENT:

THE TORONTO-DOMINION BANK

 

 

 

By:

 

/s/ Bradley Purkis

 

 

Name:

Bradley Purkis

 

 

Title:

Managing Director

 

 

BANK:

THE TORONTO-DOMINION BANK

 

 

 

By:

 

/s/ Bradley Purkis

 

 

Name:

Bradley Purkis

 

 

Title:

Managing Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND
AMENDMENT NO. 10 TO RPA AND AMENDMENT NO. 6 TO PCA

 

--------------------------------------------------------------------------------



 

FAIRWAY:

FAIRWAY FINANCE COMPANY, LLC

 

 

 

 

 

By:

 

/s/ Lori Rezza

 

 

Name:

Lori Rezza

 

 

Title:

Vice President

 

 

 

FAIRWAY PURCHASER AGENT:

BANK OF MONTREAL

 

 

 

 

By:

 

/s/ Karen Louie

 

 

Name:

Karen Louie

 

 

Title:

Director

 

 

 

BMO:

BANK OF MONTREAL

 

 

 

 

By:

 

/s/ Karen Louie

 

 

Name:

Karen Louie

 

 

Title:

Director

 

Signature Page —

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND
AMENDMENT NO. 10 TO RPA AND AMENDMENT NO. 6 TO PCA

 

--------------------------------------------------------------------------------



 

ANNEX A

CHANGED PAGES TO PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



 

CONFORMED COPY INCORPORATING

AMENDMENT NO. 910 EFFECTIVE AS OF DECEMBER 31, 2018

JUNE 28, 2019

 

 

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

Among

 

UNITED RENTALS RECEIVABLES LLC II,

as Seller,

 

UNITED RENTALS, INC.,
as Collection Agent,

 

LIBERTY STREET FUNDING LLC,
as a Purchaser,

 

GOTHAM FUNDING CORPORATION,
as a Purchaser,

 

FAIRWAY FINANCE COMPANY, LLC,
as a Purchaser,

 

THE BANK OF NOVA SCOTIA,

as Purchaser Agent for Liberty, as Administrative Agent and as a Bank,

 

PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for itself and as a Bank,

 

MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.),
as Purchaser Agent for Gotham and as a Bank,

 

SUNTRUST BANK,

as Purchaser Agent for itself and as a Bank,

 

BANK OF MONTREAL,

as Purchaser Agent for Fairway and as a Bank,

 

and

 

THE TORONTO-DOMINION BANK,
as Purchaser Agent for itself and as a Bank

 

 

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

Page

ARTICLE I

 

 

 

AMOUNTS AND TERMS OF THE PURCHASES

 

 

 

 

SECTION 1.01.

Purchase Facility

22

SECTION 1.02.

Making Purchases

22

SECTION 1.03.

Receivable Interest Computation

77

SECTION 1.04.

Settlement Procedures

7

SECTION 1.05.

Fees

1212

SECTION 1.06.

Payments and Computations, Etc.

12

SECTION 1.07.

Dividing or Combining Receivable Interests

13

SECTION 1.08.

Increased Costs and Requirements of Law

13

SECTION 1.09.

Intended Characterization; Security Interest

15

SECTION 1.10.

[Reserved]

16

SECTION 1.11.

Sharing of Payments

16

SECTION 1.12.

Repurchase Option

16

SECTION 1.13.

Extension; Additional Purchasers; Increased Commitments

17

SECTION 1.14.

Defaulting Banks; Delaying Banks

1818

SECTION 1.15.

Successor Eurodollar Rate

19

 

 

 

ARTICLE II

 

 

 

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

 

 

 

SECTION 2.01.

Representations and Warranties; Covenants

20

SECTION 2.02.

Events of Termination

2020

 

 

 

ARTICLE III

 

 

 

 

INDEMNIFICATION

 

 

 

 

SECTION 3.01.

Indemnities by the Seller

2021

 

 

 

 ARTICLE IV

 

 

 

 

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 

 

 

 

SECTION 4.01.

Designation of Collection Agent

23

SECTION 4.02.

Duties of Collection Agent

2323

SECTION 4.03.

Certain Rights of the Administrative Agent

2424

SECTION 4.04.

Rights and Remedies

2626

 

i

--------------------------------------------------------------------------------



 

SECTION 4.05.

Further Actions Evidencing Purchases

2626

SECTION 4.06.

Covenants of the Collection Agent and the Seller

2727

SECTION 4.07.

Indemnities by the Collection Agent

2828

SECTION 4.08.

Representations and Warranties of the Collection Agent

2929

 

 

 

ARTICLE V

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 5.01.

Authorization and Action

31

SECTION 5.02.

Administrative Agent’s Reliance, Etc.

3131

SECTION 5.03.

Indemnification of Administrative Agent

3232

SECTION 5.04.

Scotia Capital and Affiliates

3232

SECTION 5.05.

Bank’s Purchase Decision

3232

SECTION 5.06.

[Reserved]

3232

SECTION 5.07.

Notice of Event of Termination

3332

 

 

 

ARTICLE VI

 

 

 

 

THE PURCHASER AGENTS

 

 

 

 

SECTION 6.01.

Authorization

3333

SECTION 6.02.

Reliance by Purchaser Agent

3434

SECTION 6.03.

Agent and Affiliates

3535

SECTION 6.04.

Notices

3535

SECTION 6.05.

Bank’s Purchase Decision

3535

 

 

 

ARTICLE VII

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 7.01.

Amendments, Etc.

35

SECTION 7.02.

Notices, Etc.

36

SECTION 7.03.

Assignability

39

SECTION 7.04.

Costs, Expenses and Taxes

40

SECTION 7.05.

No Proceedings

43

SECTION 7.06.

Confidentiality

43

SECTION 7.07.

Governing Law

44

SECTION 7.08.

SUBMISSION TO JURISDICTION

44

SECTION 7.09.

WAIVER OF JURY TRIAL

45

SECTION 7.10.

Execution in Counterparts

45

SECTION 7.11.

Survival of Termination

45

SECTION 7.12.

Severability

45

SECTION 7.13.

Excess Funds

45

SECTION 7.14.

No Recourse

45

SECTION 7.15.

Amendment and Restatement; Acknowledgement

46

 

ii

--------------------------------------------------------------------------------



 

SECTION 7.16.

KYC Information

4847

 

iii

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), LIBERTY STREET FUNDING LLC (“Liberty”), a Delaware limited liability
company, GOTHAM FUNDING CORPORATION (“Gotham”), a Delaware corporation, FAIRWAY
FINANCE COMPANY, LLC (“Fairway”), a Delaware limited liability company (each of
Liberty, and Gotham and Fairway, a “Purchaser”, and together the “Purchasers”),
THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank, as administrative agent
(the “Administrative Agent”) for the Investors and the Banks (as defined herein)
and as purchaser agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the
“PNC Purchaser Agent”), MUFG BANK, LTD. (formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd.) (“BTMU”), as a Bank and as purchaser agent for
Gotham (the “Gotham Purchaser Agent”), SUNTRUST BANK (“ST”), as a Bank and as
purchaser agent for itself (the “ST Purchaser Agent”), BANK OF MONTREAL (“BMO”),
as a Bank and as purchaser agent for Fairway (the “Fairway Purchaser Agent”),
and THE TORONTO-DOMINION BANK (“TD”), as a Bank and as purchaser agent for
itself (the “TD Purchaser Agent”, and together with the Liberty Purchaser Agent,
the PNC Purchaser Agent, the Gotham Purchaser Agent, the ST Purchaser Agent and
the FairwayST Purchaser Agent, the “Purchaser Agents”), agree as follows:

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. Capitalized terms not defined herein are
used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to the “Agreement”
refer to this Agreement, as amended, modified or supplemented from time to time.
All interest rate and yield determinations referenced herein shall be expressed
as a decimal and rounded, if necessary, to the nearest one hundredth of a
percentage point in the manner set forth herein (as applicable).

 

The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originator, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement.
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables. The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

 

Certain parties hereto previously entered into that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2011, as
amended by that certain Assignment and Acceptance and Amendment Agreement, dated
as of December 23, 2011

 

--------------------------------------------------------------------------------



 

than 10:30 a.m. (New York City time), on the proposed date the purchase is to be
made. Each such notice of a purchase shall be in the form of an irrevocable
(except as set forth in Section 1.02(e)(v)) Purchase Request and shall specify
(i) the amount requested to be paid to the Seller by each Purchaser and each
Bank which does not have a related Purchaser (such amount, which shall not be
less than $250,000 in the aggregate (inclusive of any amount being rolled over
from a previous purchase), being referred to herein as the initial “Capital” of
each Receivable Interest in the Pool Receivables then being purchased), (ii) the
date of such purchase (which shall be a Business Day) and (iii) unless the
purchase will be funded with Pooled Commercial Paper and except with respect to
any purchase being made by ST, PNC, BMO or TD (in their respective capacities as
a Bank), the desired duration of the initial Fixed Period for each such
Receivable Interest in the Pool Receivables. Each Purchaser Agent which has a
related Purchaser shall promptly thereafter (but in no event later than 11:00
a.m. (New York City time) on the proposed date of purchase) notify the Seller
and the Administrative Agent whether such respective Purchaser has determined to
make a purchase and, if so, whether all of the terms specified by the Seller are
acceptable to such Purchaser and the yield with respect to such purchase and the
amount of interest that will be due for the related Settlement Period. If (a) a
Purchaser has determined not to make a proposed purchase, or (b) a Purchaser
Agent does not have a related Purchaser, the respective Purchaser Agent shall
promptly send notice of the proposed purchase to all of the Related Banks of
such Purchaser Agent concurrently specifying the date of such purchase, each
such Bank’s Percentage multiplied by the aggregate amount of Capital of the
Receivable Interests in the Pool Receivables being purchased, and, except with
respect to any purchase being made by ST, PNC, BMO or TD (in their respective
capacities as a Bank), the Assignee Rate for the Fixed Period for such
Receivable Interest in the Pool Receivables and the duration of the Fixed Period
for such Receivable Interest in the Pool Receivables. The Seller shall indemnify
the Purchasers and the Banks against any loss or expense incurred by the
Purchasers and/or the Banks, either directly or indirectly, as a result of any
failure by the Seller to complete such transfer, including, without limitation,
any loss or expense incurred by the Purchasers and/or the Banks by reason of the
liquidation or reemployment of funds acquired by the Purchasers or the Banks
(including, without limitation, funds obtained by issuing notes, obtaining
deposits as loans from third parties and reemployment of funds) to fund such
transfer.

 

(b)                                 On the date of each such purchase of a
Receivable Interest in the Pool Receivables, each Purchaser or the Banks, as the
case may be, in each case other than any Delaying Bank with respect to such
purchase and such Delaying Bank’s related Purchasers, shall, upon satisfaction
of the applicable conditions set forth in Exhibit II hereto, make available to
the Seller by wire transfer in U.S. dollars in same day funds, to the account
designated by the Seller, no later than 3:00 p.m. (New York City time) an amount
equal to each such Purchaser’s or Bank’s ratable share (based on the applicable
Bank’s Percentage) of the initial Capital of such Receivable Interest in the
Pool Receivables. A Delaying Bank may not object to its funding obligation of
Delayed Funds under Section 1.02(e)(vi) on the basis of the failure of the
Seller to satisfy the conditions precedent set forth in Exhibit II hereto unless
such Delaying Bank has delivered a written notice to the Administrative Agent
and the Seller expressing its objections to the proposed purchase on or prior to
the Original Date of such purchase applicable to Non-Delaying Banks.

 

3

--------------------------------------------------------------------------------



 

per annum on the aggregate Capital of such Receivable Interest for such
Settlement Period, but in no event in excess for all Receivable Interests
relating to a single Receivables Pool of 110% of the reasonable costs and
expenses of the Collection Agent in administering and collecting the Receivables
in such Receivables Pool. The Collection Agent Fee shall be payable only from
Collections pursuant to, and subject to the priority of payment set forth in,
Section 1.04.

 

(b)                                 The Seller agrees to pay to the
Administrative Agent and the Purchaser Agents certain fees in the amounts and on
the dates set forth in the applicable Fee Agreement with the Administrative
Agent and each of the Purchaser Agents, as applicable.

 

SECTION 1.06.                                                           Payments
and Computations, Etc.

 

(a)                                 No later than the first Business Day of each
month, each Purchaser Agent which has a related Purchaser shall calculate, on
behalf of such related Purchaser, the aggregate amount of Yield applicable to
the portion of all Receivable Interests funded with Pooled Commercial Paper for
the Settlement Period then most recently ended and shall notify the Seller of
such aggregate amount.

 

(b)                                 All amounts to be paid or deposited by the
Seller or the Collection Agent, including all Broken Funding Costs, hereunder to
or for the account of the Administrative Agent, Purchaser Agents, a Purchaser or
any other Investor or Bank shall be paid or deposited no later than 11:00
A.M. (New York City time) on the day when due in same day funds to the
Administrative Agent’s Account or the applicable Purchaser Agent’s Account, as
applicable.

 

(c)                                  The Seller and Collection Agent shall, to
the extent permitted by law, pay interest on any amount not paid or deposited by
the Seller or Collection Agent, as applicable (whether as Collection Agent or
otherwise), when due hereunder, at an interest rate per annum equal to 2% per
annum above the Alternate Base Rate, payable upon the demand of the related
Purchaser Agent.

 

(d)                                 All computations of interest under clause
(b) above and all computations of Yield, fees, and other amounts hereunder shall
be made on the basis of a year of 360 days (or 365 or 366 days, as applicable,
if computed with reference to the Alternate Base Rate) for the actual number of
days elapsed. Whenever any payment or deposit to be made hereunder shall be due
on a day other than a Business Day, such payment or deposit shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

 

SECTION 1.07.                                                           Dividing
or Combining Receivable Interests.

 

A Purchaser Agent, on written notice to the Seller on or prior to the last day
of any Fixed Period, may either (i) divide any Receivable Interest in the Pool
Receivables into two or more Receivable Interests having aggregate Capital equal
to the Capital of such divided Receivable Interest, or (ii) combine any two or
more Receivable Interests in the Pool Receivables originating on such last day
or having Fixed Periods ending on such last day into a

 

13

--------------------------------------------------------------------------------



 

Agent and the Seller, an assumption agreement pursuant to which such Bank,
Purchaser and/or Purchaser Agent shall agree to become bound by the terms of
this Agreement as a Bank, Purchaser or Purchaser Agent, as applicable.

 

SECTION 1.14.                                                      Defaulting
Banks; Delaying Banks

 

(a)                                 If any Bank (i) delivers a Delaying
Certificate (that is not revoked), (ii) elects to provide Delayed Funds pursuant
to Section 1.02(e) or (iii) shall become a Defaulting Bank hereunder, the
Seller, upon providing written notice to the related Purchaser Agent and the
Administrative Agent, shall have the right to (x) terminate the interests,
rights and obligations of such Bank and its related Purchaser and Purchaser
Agent, provided the Seller pays such Bank and its related Purchaser (if any) and
Purchaser Agent all amounts payable in respect of Capital, accrued Yield and
fees and other amounts owing to such Bank, its related Purchaser (if any) and
Purchaser Agent under or in connection with this Agreement and the other
Transaction Documents, or (y) require such Bank and its related Purchaser to
sell and assign in accordance with Section 7.03 of this Agreement, all, but not
less than all, of (A) such Bank’s Bank Commitments, without recourse, and
(B) all of its respective interests, rights, and obligations under this
Agreement to any Eligible Assignee(s); provided, however, that (a) such
assignment shall not conflict with any statute, law, rule, regulation, order or
decree of any governmental authority, (b) the assigning Bank and Purchaser shall
have received from such Eligible Assignee(s) full payment in immediately
available funds of all amounts payable to it in respect of Capital, accrued
Yield and fees (except for the portion of any fees not otherwise payable to such
Bank or Purchaser pursuant to this Section 1.14 or its applicable Fee
Agreement), and other amounts owing to it under or in connection with this
Agreement and the other Transaction Documents, (c) such assignment shall be
without representation or warranty (except to the extent set forth in the
related Assignment and Acceptance) by the assigning Bank and Purchaser and shall
be at the sole expense of such assigning Bank, and (d) the assigning Bank and
Purchaser shall continue to have the benefit of all indemnities and other
agreements under this Agreement which survive the termination of this Agreement.
No such assignment shall constitute a waiver or release of any claim of any
party hereunder against such assigning Bank arising from such Bank having become
a Defaulting Bank.

 

(b)                                 If a Bank has elected to provide Delayed
Funds, (a) no Program Fee shall be payable to it with respect to such Delayed
Funds unless and until such Delayed Funds (or the applicable Delayed Funding
Amount, if less) are funded by it and (b) no Commitment Fee shall be payable to
it on that portion of its undrawn Bank Commitment equal to the amount of its
Delayed Funds.

 

(c)                                  If a Bank becomes a Defaulting Bank
hereunder, any amount payable by the Seller for the account of such Defaulting
Bank or its related Purchaser under this Agreement (whether on account of
Capital, Yield, indemnity payments or other amounts) shall not be paid or
distributed to such Defaulting Bank or Purchaser but shall, so long as such Bank
is a Defaulting Bank, instead be applied to the fullest extent permitted by law,
to the making of payments from time to time in the following order of priority:
first, ratably to the payment to

 

19

--------------------------------------------------------------------------------



 

each Non-Delaying Bank or its related Purchaser, as applicable, in respect of
any Delayed Funds (or the applicable Delayed Funding Amount, if less) of such
Defaulting Bank funded by such Non-Delaying Bank or related Purchaser and not
reimbursed by such Defaulting Bank on the applicable Delayed Funding Date with
respect thereto; second, to be held by the Administrative Agent as cash
collateral with respect to any Delayed Funds of such Defaulting Bank funded by
such Non-Delaying Bank or related Purchaser for which the Delayed Funding Date
has not yet then occurred, to be used to pay each such Non-Delaying Bank or its
related Purchaser, as applicable, on such Delayed Funding Date in respect of
such Delayed Funds funded by such Non-Delaying Bank or related Purchaser; and
third to pay any amounts then owing to such Defaulting Bank and its related
Purchaser hereunder.

 

SECTION 1.15.                                                      Successor
Eurodollar Rate. Notwithstanding anything to the contrary in this Agreement or
any other Transaction Document, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Seller or the
Required Purchaser Agents notify the Administrative Agent (with, in the case of
the Required Purchaser Agents, a copy to the Seller) that the Seller or the
Required Purchaser Agents (as applicable) have determined, that:

 

(a)                                 adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate for the relevant Fixed Period, including
because the Eurodollar Screen Rate is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

 

(b)                                 the administrator of the Eurodollar Screen
Rate or a governmental authority or regulatory body having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Rate or the Eurodollar Screen Rate shall no longer be
made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”); or

 

(c)                                  syndicated receivables securitization
facilities currently being executed, or that include language similar to that
contained in this Section 1.15, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the Eurodollar
Rate or the Eurodollar Screen Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Seller may amend this Agreement to replace the
Eurodollar Rate with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any)  incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated receivables securitization facilities for such alternative
benchmarks (any such proposed rate, a “Eurodollar Successor Rate”), together
with any proposed Eurodollar Successor Rate Conforming Changes, and any such
amendment shall become effective at 5:00 p.m., New York City time, on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to the Seller and all Purchaser Agents unless, prior to such time, the
Purchaser Agents comprising the Required Purchaser Agents have delivered to the

 

20

--------------------------------------------------------------------------------



 

Administrative Agent written notice that the Required Purchaser Agents do not
accept such amendment.

 

If no Eurodollar Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Seller and
each Purchaser Agent. Thereafter,  the Eurodollar Rate (Reserve Adjusted)
component shall no longer be utilized in determining the Assignee Rate.

 

Notwithstanding anything else herein, any definition of “Eurodollar Successor
Rate” shall provide that in no event shall such Eurodollar Successor Rate be
less than zero for purposes of this Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

SECTION 2.01.                                                          
Representations and Warranties; Covenants.

 

The Seller hereby makes the representations and warranties, and hereby agrees to
perform and observe the covenants, set forth in Exhibits III and IV,
respectively, hereto.

 

SECTION 2.02.                                                           Events
of Termination.

 

If any of the Events of Termination set forth in Exhibit V hereto shall occur
and be continuing, the Required Purchaser Agents (or, in the case of Events of
Termination described in paragraphs (b), (f) and (i) of Exhibit V, the
Administrative Agent or the Required Purchaser Agents) may, by notice to the
Seller, take either or both of the following actions: (x) declare the Facility
Termination Date and the Commitment Termination Date to have occurred (in which
case the Facility Termination Date and the Commitment Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Collection Agent, designate another Person to succeed the then
current Collection Agent as the Collection Agent; provided that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in paragraph (g) of Exhibit V, the
Facility Termination Date and the Commitment Termination Date shall occur;
provided, further, that if an Event of Termination described in paragraph (n) of
Exhibit V shall occur (or if the Seller or any Purchaser Agent believes that any
such Event of Termination is reasonably likely to occur) and the Seller cannot
otherwise remedy the circumstance which gives rise to the Event of Termination
in a manner reasonably satisfactory to the Seller, the Administrative Agent and
the Purchaser Agents, then the Administrative Agent and the Purchaser Agents
may, in their sole and absolute discretion, negotiate in good faith to
restructure the terms of the transactions contemplated by this Agreement in such
a manner as may be required so that, in the reasonable determination of the
Seller, the Administrative Agent and each of the Purchaser Agents, the
transactions contemplated by this Agreement, as restructured, would not result
in an Event of Termination described in paragraph (n) of Exhibit V. Upon any
such declaration or designation

 

21

--------------------------------------------------------------------------------



 

(i)                                     any representation or warranty or
statement made by the Collection Agent under or in connection with this
Agreement or the Transaction Documents that shall have been incorrect in any
material respect when made or deemed made;

 

(ii)                                  the failure by the Collection Agent or the
Originator to comply with any applicable law, rule or regulation with respect to
any Pool Receivable or Contract, including payment of all unpaid sales, excise
or other taxes when due;

 

(iii)                               any failure of the Collection Agent to
perform its duties or obligations in accordance with the provisions of this
Agreement;

 

(iv)                              the commingling of Collections of Pool
Receivables at any time by the Collection Agent with other funds;

 

(v)                                 any action or omission by the Collection
Agent not in compliance with its Credit and Collection Policy that has the
effect of reducing or impairing the rights of the Investors or the Banks with
respect to any Pool Receivable or the value of any Pool Receivable;

 

(vi)                              any claim brought by any Person other than a
Special Indemnified Party arising from any activity by the Collection Agent or
its Affiliates in servicing, administering or collecting any Pool Receivable; or

 

(vii)                           any dispute, claim, offset or defense of the
Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool as a result of the collection activities with respect to such
Receivable by the Collection Agent.

 

SECTION 4.08.                                                     
Representations and Warranties of the Collection Agent.

 

The Collection Agent represents and warrants as follows:

 

(a)                                 The Collection Agent is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified to do business, and is in
good standing, in every jurisdiction where the nature of its business requires
it to be so qualified, except where the failure to so qualify would not be
expected to have a material adverse effect on the Collection Agent’s ability to
perform its duties or obligations with respect to the Receivables Pool or on the
Receivables Pool.

 

(b)                                 The execution, delivery and performance by
the Collection Agent of this Agreement and any other Transaction Document to be
delivered by it (i) are within the Collection Agent’s corporate powers,
(ii) have been duly authorized by all necessary corporate action and (iii) do
not contravene (1) the Collection Agent’s charter or by-laws, (2) any law,
rule or regulation applicable to the Collection Agent or (3) any contractual
restriction binding on or affecting the Collection Agent or its property, in
each case under clauses (2) or (3) where such contravention would reasonably be
expected to have a material adverse effect on the

 

31

--------------------------------------------------------------------------------



 

such Purchaser Agent shall promptly give notice thereof to its related
Purchasers, if any, and its Related Banks. Subject to the waiver provisions set
forth in Section 2.02, the Administrative Agent shall take such action
concerning an Event of Termination as may be directed by the Purchaser Agents
(unless such action otherwise requires the consent of all Purchasers or Banks),
but until the Administrative Agent receives such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as the Administrative Agent deems advisable and in the best
interests of the Purchasers, Banks and Purchaser Agents.

 

ARTICLE VI

 

THE PURCHASER AGENTS

 

SECTION 6.01.                                                     
Authorization.

 

(a)                                 Liberty, Scotia Capital, and each Bank or
other Person that has entered into an Assignment and Acceptance and has agreed
in such Assignment and Acceptance that Scotia Capital shall act as its Purchaser
Agent, has appointed Scotia Capital as its Purchaser Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Purchaser Agent by the terms hereof, together with such powers
as are reasonably incidental thereto.

 

(b)                                 PNC, and each Bank or other Person that has
entered into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that PNC shall act as its Purchaser Agent, has appointed PNC as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

(c)                                  Gotham, BTMU, and each Bank or other Person
that has entered into an Assignment and Acceptance and has agreed in such
Assignment and Acceptance that BTMU shall act as its Purchaser Agent, has
appointed BTMU as its Purchaser Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to such
Purchaser Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.

 

(d)                                 ST and each Bank or other Person that has
entered into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that ST shall act as its Purchaser Agent, has appointed ST as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

(e)                                  Fairway, BMO, and each Bank or other Person
that has entered into an Assignment and Acceptance and has agreed in such
Assignment and Acceptance that BMO (or an Affiliate successor thereof) shall act
as its Purchaser Agent, has appointed BMO (or such Affiliate successor) as its
Purchaser Agent to take such action as agent on its behalf and to

 

35

--------------------------------------------------------------------------------



 

exercise such powers under this Agreement as are delegated to such Purchaser
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.

 

(f)                                   TD and each Bank or other Person that has
entered into an Assignment and Acceptance and has agreed in such Assignment and
Acceptance that TD shall act as its Purchaser Agent, has appointed TD as its
Purchaser Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.

 

As to any matters not expressly provided for by this Agreement (including,
without limitation, enforcement of this Agreement), a Purchaser Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the majority of its Related
Banks, and such instructions shall be binding upon all of its related Investors
and Banks; provided, however, that such Purchaser Agent shall not be required to
take any action which exposes such Purchaser Agent to personal liability or
which is contrary to this Agreement or applicable law.

 

SECTION 6.02.                                                      Reliance by
Purchaser Agent.

 

No Purchaser Agent or any of its respective directors, officers, agents,
representatives, employees, attorneys-in-fact or Affiliates shall be liable for
any action taken or omitted to be taken by it or them (in their capacity as or
on behalf of such Purchaser Agent) under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, a Purchaser Agent:

 

(a)                                 may consult with legal counsel, independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

 

(b)                                 makes no warranty or representation to the
Administrative Agent, any other Purchaser Agent, any Investor or Bank (whether
written or oral) and shall not be responsible to the Administrative Agent, any
other Purchaser Agent, any Investor or Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
the Seller, the Originator, the Banks or the Collection Agent or to inspect the
property (including the books and records) of the Seller, the Originator, the
Banks or the Collection Agent;

 

(d)                                 shall not be responsible to the
Administrative Agent, any other Purchaser Agent, any Investor or Bank for the
due execution, legality, validity, enforceability, genuineness,

 

36

--------------------------------------------------------------------------------



 

Collection Agent therefrom shall be effective unless in a writing signed by the
Administrative Agent, the Banks, and each of the Purchaser Agents, for itself
and, as applicable, as agent for its related Purchasers, and, in the case of any
amendment, also signed by the Seller; provided, however, that no amendment
shall, unless signed by the Collection Agent in addition to the Administrative
Agent and the Purchaser Agents, affect the rights or duties of the Collection
Agent under this Agreement and provided further that any such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, if required by the
securitization program documents governing any Purchaser’s commercial paper
program, no such amendment shall be effective until each rating agency rating
the Commercial Paper has received written notice of such amendment and, in the
case of material amendments, notified the related Purchaser Agent in writing
that such action will not result in a reduction or withdrawal of the rating of
any Commercial Paper. No failure on the part of the Investors, the Banks, the
Administrative Agent or the Purchaser Agents to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

SECTION 7.02.                                                           Notices,
Etc.

 

All notices, demands, consents, requests, reports and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(which shall include electronic transmission), shall be personally delivered,
express couriered, electronically transmitted (in which case receipt shall be
confirmed by telephone or return electronic transmission) or mailed by
registered or certified mail and shall, unless otherwise expressly provided
herein, be effective when received at the address specified below for the listed
parties or at such other address as shall be specified in a written notice
furnished to the other parties hereunder.

 

If to the Seller:

 

UNITED RENTALS RECEIVABLES LLC II

100 First Stamford Place

Suite 700

Stamford, CT 06902

Attention: Treasurer or Assistant Treasurer

Tel. No.: (203) 618-7202

Facsimile No.: (203) 622-8794

 

If to the Collection Agent:

 

UNITED RENTALS, INC.

100 First Stamford Place

Suite 700

Stamford, CT 06902

Attention: Treasurer or Assistant Treasurer

 

38

--------------------------------------------------------------------------------



 

Atlanta, Georgia 30326

Attention: Jason Meyer
Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

 

If to the Fairway Purchaser Agent:

 

BANK OF MONTREAL

115 S. LaSalle Street

25th Floor West

Chicago, Illinois 60603

Attention: Karen Louie

Tel. No.: (312) 293-4410

Facsimile No.: (312) 293-4948

Emails:       karen.louie@bmo.com

                                                fundingdesk@bmo.com

                                                specialized.deals@bmo.com

                                                Lpg.securitization@bmo.com

 

If to the TD Purchaser Agent:

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

Tel. No.: (416) 307-8782

Facsimile No.: (416) 307-8840

Emails:       Jamie.Giles@tdsecurities.com

Monica.miao@tdsecurities.com

 

If to a Purchaser:

 

LIBERTY STREET FUNDING LLC

Global Securitization

445 Broad Hollow Rd.

Melville, NY 11747

Tel. No.: (631) 587-4700

Facsimile No.: (212) 302-8767

 

40

--------------------------------------------------------------------------------



 

GOTHAM FUNDING CORPORATION

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 2310

New York, NY 10036

Tel. No.: (212) 295-2777

Facsimile No.: (212) 302-8767

Attention: Frank B. Bilotta

 

FAIRWAY FINANCE COMPANY, LLC

c/o Lord Securities Corp.

48 Wall Street, 27th Floor

New York, New York 10005

Attention: Irina Khaimova

Email: Irina.Khaimova@tmf-group.com

Tel. No.: (212) 346-9008

Facsimile No.: (212) 346-9012

 

with a copy to:

 

BMO Capital Markets Corp.

115 S. LaSalle Street, 36th Floor West

Chicago, IL 60603

Attention: Conduit Administration

Email: fundingdesk@bmo.com

Tel. No.: (312) 461-5353

Facsimile No.: (312) 461-3189

 

If to the Banks:

 

THE BANK OF NOVA SCOTIA

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Peter Gartland

Tel. No.: (212) 225-5115

Facsimile No.: (212) 225-5274

 

41

--------------------------------------------------------------------------------



 

PNC BANK, NATIONAL ASSOCIATION

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: William Falcon and Tony Stahley

Tel. No.: (412) 762-5442 and (412) 768-2266

Facsimile No.: (412) 762-9184

Emails:       ralph.stahley@pnc.com

pncconduitgroup@pnc.com

 

MUFG BANK, LTD.

1221 Avenue of the Americas

New York, NY 10020

Attention: Nicolas Mounier / Christopher Pohl/ Robyn Carmel

Tel. No.: (212) 782-5980 / (212) 782-4911 / (212) 782-4132

Facsimile No.: (212) 782-6448

Emails:       securitization_reporting@us.mufg.jp

cpohl@us.mufg.jp

 

SUNTRUST BANK

3333 Peachtree Road, NE
10th Floor East

Atlanta, Georgia 30326

Attention: Jason Meyer
Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

 

BANK OF MONTREAL

115 S. LaSalle Street

25th Floor West

Chicago, Illinois 60603

Attention: Karen Louie

Tel. No.: (312) 293-4410

Facsimile No.: (312) 293-4948

Emails:       karen.louie@bmo.com

                                                Lpg.securitization@bmo.com

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

 

42

--------------------------------------------------------------------------------



 

(e)                                  Neither the Seller nor the Collection Agent
may assign its rights or obligations hereunder or any interest herein without
the prior written consent of the Administrative Agent and each Purchaser Agent,
which consent shall not be unreasonably withheld or delayed.

 

(f)                                   Without limiting any other rights that may
be available under applicable law, the rights of the Investors may be enforced
through them or by their agents.

 

SECTION 7.04.                                                           Costs,
Expenses and Taxes.

 

(a)                                 In addition to the rights of indemnification
granted under Section 3.01 hereof, the Seller agrees to pay on demand all
reasonable and documented costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic auditing of Pool
Receivables) of this Agreement, any asset purchase agreement or similar
agreement relating to the sale or transfer of interests in Receivable Interests
in the Pool Receivables and the other documents and agreements to be delivered
hereunder and thereunder, including, without limitation, the reasonable and
documented fees and out-of-pocket expenses of one firm of primary counsel for
the Administrative Agent and the Purchaser Agents, the Purchasers, Scotia
Capital, PNC, BTMU, ST, BMO and TD and their respective Affiliates and agents
with respect thereto and with respect to advising the Administrative Agent and
the Purchaser Agents, the Purchasers, Scotia Capital, PNC, BTMU, ST, BMO and TD
and their respective Affiliates and agents as to their rights and remedies under
this Agreement, the fees of the Rating Agencies associated with reviewing the
Transaction Documents and providing the rating confirmations of each Purchaser’s
Commercial Paper required in connection with the execution of this Agreement,
and all costs and expenses, if any (including reasonable and documented
attorneys’ fees and expenses of one firm of primary counsel), of the
Administrative Agent and the Purchaser Agents, the Investors, the Banks and
their respective Affiliates and agents, in connection with the enforcement of
this Agreement and the other documents and agreements to be delivered hereunder.

 

(b)                                 To the extent not otherwise included in the
Investor Rate, the Seller shall pay, promptly upon the receipt of an invoice,
(i) any and all commissions of placement agents and commercial paper dealers in
respect of commercial paper notes issued to fund the purchase or maintenance of
any Receivable Interest in the Pool Receivables, (ii) all reasonable costs and
expenses of any issuing and paying agent or other Person responsible for the
administration of the Purchasers’ commercial paper program in connection with
the preparation, completion, issuance, delivery or payment of commercial paper
notes issued to fund the purchase or maintenance of any Receivable Interest in
the Pool Receivables and (iii) any and all stamp and other taxes and fees
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other documents or agreements to be delivered hereunder. The
Seller agrees to save each Indemnified Party harmless from and against any
liabilities with respect to or resulting from any delay by the Seller in paying
or omission to pay such taxes and fees.

 

44

--------------------------------------------------------------------------------



 

Seller or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Seller or the
Administrative Agent as will enable the Seller or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Without limiting the generality of the
foregoing, each Affected Person which is a “United States person” as defined in
Section 7701(a)(30) of the Code shall, on or prior to the date hereof (or, in
the case of any Person who becomes an Affected Person after the date hereof, on
or prior to the date on which it so becomes an Affected Person), deliver to the
Seller and the Administrative Agent such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-9 and any subsequent version
thereof, properly completed and duly executed by such Affected Person,
certifying that such Affected Person is exempt from U.S. federal backup
withholding tax. Each Affected Person which is not a “United States person” as
defined in the Code, to the extent it is legally entitled to do so, shall, on or
prior to the date hereof (or, in the case of any Person who becomes an Affected
Person after the date hereof, on or prior to the date on which it so becomes an
Affected Person), deliver to the Seller such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-8BEN, W-8BEN-E or Form W-8ECI
and any other certificate or statement of exemption required by Treasury
Regulation Section 1.1441-1 or Section 1.1441-6(c) or any subsequent version
thereof, properly completed and duly executed by such Affected Person as will
permit such payments to be made without backup withholding and (if applicable)
without withholding or at a reduced rate. Each such Affected Person shall from
time to time thereafter, upon written request from the Seller, deliver to the
Seller and the Administrative Agent any new certificates, documents or other
evidence as described in this Section 7.04(e) as will permit payments under this
Agreement to be made without withholding or at a reduced rate (but only so long
as such Affected Person is legally able to do so).

 

(f)                                   The Seller shall not be required to pay
any amounts to any Affected Person in respect of Taxes pursuant to paragraph
(d) above if the obligation to pay such amounts is attributable to the failure
by such Affected Person to comply with the provisions of paragraph (e) above;
provided, however, that should an Affected Person become subject to Taxes
because of its failure to deliver a form required hereunder, the Seller shall
take such steps as such Affected Person shall reasonably request to assist such
Affected Person to recover such Taxes.

 

(g)                                  If any Affected Person or Indemnified Party
(each, a “Refund Recipient”) determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Seller or with respect to which the Seller has paid
additional amounts pursuant to Section 7.04(d), it shall pay to the Seller an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Seller under Section 7.04(d) or Section 3.01
hereunder with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Refund Recipient and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). The Seller, upon the request of such
Refund Recipient, shall repay to such Refund Recipient the amount paid over to
the Seller by such Refund

 

46

--------------------------------------------------------------------------------



 

Recipient pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant governmental authority) in the event that such
Refund Recipient is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will any Refund Recipient be required to pay any amount to the Seller
pursuant to this paragraph (g) the payment of which would place such Refund
Recipient in a less favorable net after-Tax position than such Refund Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any Refund
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Seller or any other Person.

 

SECTION 7.05.                                                           No
Proceedings.

 

Each of the Seller, the Administrative Agent, the Purchaser Agents, the
Collection Agent, each Investor, each Bank, each assignee of a Receivable
Interest or any interest therein and each entity that enters into a commitment
to purchase Receivable Interests or interests therein hereby agrees that it will
not institute against, or join any other Person in instituting against, a
Purchaser any proceeding of the type referred to in paragraph (g) of Exhibit V
for one year and one day after the latest maturing commercial paper note issued
by such Purchaser is paid in full.

 

SECTION 7.06.                                                          
Confidentiality.

 

Each of the parties agrees to maintain the confidentiality of this Agreement and
other Transaction Documents (and all drafts thereof); provided that this
Agreement may be disclosed to (a) each of the party’s officers, directors,
employees, outside auditors, legal counsel and Affiliates who agree to hold such
information confidential and then only in connection with the proposed
transaction, (b) third parties who agree in writing to hold such information
confidential, (c) any other commercial paper conduit administered by Scotia
Capital, or BTMU or BMO (or an Affiliate thereof), (d) any current or
prospective participant in the commercial paper issuance program of the
Purchasers or any other commercial paper conduit administered by Scotia Capital,
or BTMU or BMO (or an Affiliate thereof), including but not limited to
representatives of Rating Agencies, liquidity providers, commercial paper
placement agents and commercial paper dealers; and provided further that this
Agreement may be disclosed if required by applicable law, regulations or legal
process, including a filing with the Securities and Exchange CommissionSEC
through the EDGAR electronic filing system in accordance with United Rentals’
continuous disclosure obligations under the Securities Exchange Act of 1934, or
the listing or quotation requirements of any exchange or quotation system on
which securities of it or its parent or other Affiliates may be listed or
quoted. Officers, directors, employees and agents of Scotia Capital, PNC, BTMU,
ST, BMO, TD or any successor Purchaser Agent shall at all times have the right
to share information received from United Rentals and its affiliates to
appropriate parties in connection with the proposed transaction on a
confidential basis.

 

47

--------------------------------------------------------------------------------



 

officer, director, incorporator, stockholder or beneficial owner of any of them;
provided, however, that Gotham shall not be considered to be an affiliate of
Global for purposes of this Section.

 

(d)                                 No recourse shall be had for the payment of
any amount owing by any other Investor that is a commercial paper conduit
(including, without limitation, Fairway) under this Agreement, or for the
payment by such Investor of any other obligation or claim of or against such
Investor arising out of or based on this Agreement, against the Person providing
independent director, member or manager services to such Investor, or against
any stockholder, employee, officer, director or incorporator of such Investor.  
For purposes of this Section, the Person providing such independent director,
member or manager services to such Investor shall include such Person and all
affiliates thereof and any employee, officer, director, incorporator,
stockholder or beneficial owner of any of them; provided, however, that such
Investor shall not be considered to be an affiliate of such Person for purposes
of this Section.

 

SECTION 7.15.                                                          
Amendment and Restatement; Acknowledgement.

 

(a)                                 Each of the parties hereto acknowledges that
the amendment and restatement of the Existing Agreement on the terms and
conditions set forth herein shall not in any way affect any sales, transfers,
assignments or security interest grants effected pursuant to the Existing
Agreement or any representations, warranties or covenants made by the Seller or
the Collection Agent with respect to such sales, transfers, assignments or
security interest grants, any indemnities made by the Seller or by the
Collection Agent, or any rights or remedies of the Administrative Agent, the
Purchaser Agents, the Banks, the Purchasers or any other Indemnified Party with
respect thereto.   Each of the parties hereto confirms all sales, transfers,
assignments and security interests effected pursuant to the Existing Agreement.

 

(b)                                 The Seller hereby confirms and agrees that
all Capital and all other obligations of the Seller outstanding under the
Existing Agreement immediately prior to the amendment and restatement thereof as
contemplated hereby shall, unless and until paid, continue to remain outstanding
under this Agreement.   The Investors hereby acknowledge that, after giving
effect to the amendment and restatement of the Existing Agreement on the terms
and conditions set forth herein, as a result of the revised Bank Commitments of
each Bank, the aggregate outstanding Capital of each Investor as of the date
hereof may either exceed or be less than such Investor’s ratable share of the
aggregate outstanding Capital of all Investors as of such time (based on the
applicable Bank’s Percentage).   Accordingly, each Investor which holds
aggregate outstanding Capital in excess of such Investor’s ratable share of the
aggregate outstanding Capital of all Investors as of such time (based on the
applicable Bank’s Percentage) shall transfer a Receivable Interest or Receivable
Interests computed on the basis of such excess Capital to an applicable Investor
which holds aggregate outstanding Capital less than such Investor’s ratable
share of the aggregate outstanding Capital of all Investors as of such time
(based on the applicable Bank’s Percentage), in exchange for a cash payment in
an amount equal to the aggregate Capital of the Receivable Interests so
transferred.

 

50

--------------------------------------------------------------------------------



 

(e)                                  For BMO, Fairway and each other Bank for
Fairway, on any date, a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the higher
of:

 

(i)                                     the rate of interest determined by BMO
in Chicago, Illinois, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that BMO
charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum;

 

(f)                                   For TD and each other Bank for which TD
acts as Purchaser Agent, on any date, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the higher of:

 

(i)                                     the rate of interest determined by TD in
Toronto, Ontario, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that TD
charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum.

 

“Assignee Rate” for any Fixed Period for any Receivable Interest in the Pool
Receivables means an interest rate per annum equal to the applicable percentage
per annum (set forth in the Fee Agreements) above the Eurodollar Rate (Reserve
Adjusted) for such Fixed Period; provided, however, that in the case of:

 

(a)                                 any Fixed Period with respect to which an
Investor or Bank shall have notified its Purchaser Agent that:

 

(i)                                     the introduction of or any change in or
in the interpretation of any applicable law or regulation makes it unlawful, or
any central bank or other governmental authority asserts that it is unlawful,
for such Investor or Bank to fund such Receivable Interest in the Pool
Receivables at the rate set forth above (and such Investor or Bank shall not
have subsequently notified its Purchaser Agent that such circumstances no longer
exist),

 

(ii)                                  dollar deposits in the relevant amounts
and for the relevant Fixed Period are not available,

 

(iii)                               adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate (Reserve Adjusted) for the relevant Fixed
Period, or

 

(iv)                              the Eurodollar Rate (Reserve Adjusted)
determined pursuant hereto does not accurately reflect the cost to the Investors
or the Banks (as conclusively determined by the related Purchaser Agent) of
maintaining Receivable Interests during such Fixed Period,

 

I-3

--------------------------------------------------------------------------------



 

(b)                                 other than with respect to a Fixed Period
for ST, PNC, BMO or TD (in their respective capacities as a Bank), any Fixed
Period of one to and including 29 days (other than a Fixed Period that
corresponds to the month of February or that begins on a day in the month of
February and runs to the numerically corresponding day of the following month),

 

(c)                                  other than with respect to a Fixed Period
for ST, PNC, BMO or TD (in their respective capacities as a Bank), any Fixed
Period as to which the related Purchaser Agent does not receive notice, by no
later than 12:00 noon (New York City time) on the third Business Day preceding
the first day of such Fixed Period, that the related Receivable Interest will
not be funded by issuance of commercial paper, or

 

(d)                                 any Fixed Period for a Receivable Interest
the Capital of which allocated to the Investors or Banks is less than $500,000,
or

 

(e)                                  the Eurodollar Rate (Reserve Adjusted) no
longer being utilitzed in determining the Assignee Rate pursuant to
Section 1.15,

 

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided further that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent(s) for such Bank and for such Eligible Assignee, pursuant to which such
Eligible Assignee may become a party to the Agreement as a Bank or a Purchaser.

 

“Bank Commitment” of any Bank means, (a) with respect to Scotia Capital,
$339375,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks; (b) with respect to PNC,
$113125,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (c) with respect to BTMU,
$124140,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (d) with respect to ST,
$113125,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks; (e) with respect to BMO, $100TD,
$210,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks; (f) with respect to TD, $186,000,000,
or such amount as increased or reduced by any Assignment and Acceptance entered
into with other Banks; or (gor (f) with respect to a Bank that has entered into
an Assignment and Acceptance, the amount set forth therein as such Bank’s Bank
Commitment, in each case as such amount may be increased or reduced by an
Assignment and Acceptance entered into between such Bank and an Eligible
Assignee, and as may be further reduced (or terminated) pursuant to the next
sentence.   Any reduction (or termination) of the Purchase Limit pursuant to the
terms of the Agreement shall reduce ratably (or terminate) each Bank’s Bank
Commitment.

 

I-4

--------------------------------------------------------------------------------



 

“Banks” means each of Scotia Capital, PNC, BTMU, ST, BMO, TD and each respective
Eligible Assignee that shall become a party to the Agreement pursuant to
Section 7.03.

 

“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.

 

“BMO” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“BMO Fee Agreement” means the separate fee agreement, dated on or about
September 1, 2015, pertaining to fees among the Seller and BMO as Fairway
Purchaser Agent, as the same may be amended or restated from time to time.

 

“Broken Funding Costs” means for any Receivable Interest that is accruing Yield
based on the Eurodollar Rate or the Investor Rate that is reduced, assigned or
terminated prior to the date on which it was originally scheduled to end, an
amount equal to the excess, if any, of (A) the Yield that would have accrued
during the remainder of the tranche periods determined by the applicable
Purchaser Agent to relate to such Receivable Interest (as applicable) subsequent
to the date of such reduction, assignment or termination of the Outstanding
Balance of such Receivable Interest if such reduction, assignment or termination
had not occurred, over (B) the sum of (x) to the extent all or a portion of such
Outstanding Balance is allocated to another Receivable Interest, the amount of
Yield actually accrued during the remainder of such period on such Outstanding
Balance for the new Receivable Interest, and (y) to the extent such Outstanding
Balance is not allocated to another Receivable Interest, the income, if any,
actually received during the remainder of such period by the holder of such
Receivable Interest from investing the portion of such Outstanding Balance not
so allocated.   In the event that the amount referred to in clause (B) exceeds
the amount referred to in clause (A), the relevant Purchaser or Purchasers agree
to pay to the Seller the amount of such excess.

 

“BTMU” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“BTMU Fee Agreement” means the separate fee agreement, dated on or about the
date hereof, pertaining to fees among the Seller and BTMU as Gotham Purchaser
Agent, as the same may be amended or restated from time to time.

 

“Business Day” means any day (other than a Saturday or Sunday) that (a) banks
are not authorized or required to close in New York City and (b) if this
definition of “Business Day” is utilized in connection with the Eurodollar Rate,
dealings are carried out in the London interbank market.

 

“Capital” of each Receivable Interest in the Pool Receivables means the original
amount paid to the Seller for such Receivable Interest in the Pool Receivables
at the time of its purchase by a Purchaser or a Bank pursuant to the Agreement,
or such amount divided or combined in accordance with Section 1.07, in each case
reduced from time to time by Collections distributed on account of such Capital
pursuant to Section 1.04(d) or Section 1.04(h)

 

I-5

--------------------------------------------------------------------------------



 

of the Agreement; provided that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution, as though it had not been
made.

 

“Change of Control” means (a) any Person or group of Persons (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, but in the
case of the Company, excluding United Rentals) shall acquire beneficial
ownership (within the meaning of Rules 13d-3 and 13d-5 promulgated under the
Securities Exchange Act of 1934) of 50% or more of the total voting stock of
United Rentals; (b) during any two-year period, individuals who at the beginning
of such period constituted United Rentals Board of Directors (together with any
new directors whose election by United Rentals Board of Directors or whose
nomination for election by United Rentals shareholders was approved by a vote of
the majority of directors then still in office who either were directors at
beginning of such period or whose election or nomination was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of United Rentals; (c on a fully diluted basis; (b) any “Change of
Control” or similar event, however denominated, shall occur under, and as
defined in, the Credit Agreement; or (dc) the Seller shall cease to be a direct
or indirect, wholly owned Subsidiary of United Rentals; provided, however, that
any Originator or any Subsidiary of an Originator, in each case excluding the
Seller, may be merged or amalgamated with or into any other Originator or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of (each, an “Affiliate Transfer”), in one
transaction or a series of transactions, to any other such Originator (and,
subsequent to such Affiliate Transfer, to liquidate, wind-up or dissolve the
transferring Originator if such Originator holds no remaining assets and any
outstanding obligations hereunder have been assumed by the transferee).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means each Receivable and the Related Security and Collections with
respect to, and other proceeds of, such Receivable and Related Security and the
collateral security referred to in Section 1.09 of the Agreement.

 

“Collection Account” means any deposit account, lock-box account or any account
into which credit card collections are deposited, maintained by the Seller for
the purpose of receiving Collections, as set forth on Annex F (as such list of
Collection Accounts on Annex F may be updated from time to time pursuant to a
written notice from the Seller to the Administrative Agent attaching an updated
Annex F and subject to compliance with paragraph (h) of Exhibit IV).

 

“Collection Account Agreement” means an agreement between the Administrative
Agent, United Rentals, the Seller and a Collection Account Bank reasonably
acceptable to the Administrative Agent.   The parties hereto agree that the
Controlled Account Agreement amended to cover a Collection Account may also
constitute a Collection Account Agreement with respect to such Collection
Account.

 

I-6

--------------------------------------------------------------------------------



 

“Collection Account Bank” means the bank or other financial institution holding
a Collection Account.

 

“Collection Agent” means at any time the Person then authorized pursuant to
Article IV to service, administer and collect Pool Receivables.

 

“Collection Agent Default” has the meaning specified in Exhibit VI hereto.

 

“Collection Agent Fee” has the meaning specified in Section 1.05(a).

 

“Collection Agent Fee Reserve” for any Receivable Interest in the Pool
Receivables at any time means the sum of (a) the unpaid Collection Agent Fee
relating to such Receivable Interest in the Pool Receivables accrued to such
time, plus (b) an amount equal to the product of (i) the Capital of such
Receivable Interest in the Pool Receivables on such date, (ii) the percentage
per annum at which the Collection Agent Fee is accruing on such date, (iii) a
stress factor of 2.25 and (iv) a fraction having the Days Sales Outstanding as
its numerator and 360 as its denominator.

 

“Collections” means, with respect to any Receivable, (a) all funds that are
received by the Seller or the Collection Agent in payment of any amounts owed in
respect of such Receivable (including, without limitation, purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Receivable and available to be applied
thereon), (b) all Collections deemed to have been received pursuant to
Section 1.04 and (c) all other proceeds of such Receivable.

 

“Commercial Paper” means promissory notes of a Purchaser issued by such
Purchaser in the commercial paper market.

 

“Commitment Termination Date” means the earliest of (a) June 28, 201926, 2020
(or the date so extended, or otherwise modified in a written agreement pursuant
to Section 1.13), (b) the Facility Termination Date, (c) the date determined
pursuant to Section 2.02, and (d) the date the Purchase Limit reduces to zero.

 

“Concentration Percentage” for any Obligor means at any time the “Concentration
Percentage” with respect to such Obligor determined in accordance with the below
ratings table; provided that if an Obligor’s payment obligations under
Receivables owing by such Obligor are guaranteed in full by another entity, such
guarantor’s ratings (to the extent higher than the ratings of such Obligor)
shall be used in determining the Concentration Percentage of such Obligor; and
provided, further, that in the case of an Obligor with any Affiliated Obligor,
the Concentration Percentage shall be calculated, to the extent practicable, as
if such Obligor and such Affiliated Obligor(s) are one Obligor (in the event
such Obligor and such Affiliated Obligor(s) are in different Classes, the
aggregate Concentration Percentage with respect to such Obligor and such
Affiliated Obligor(s) shall be determined based on the highest of the Classes of
such Obligor and

 

I-7

--------------------------------------------------------------------------------



 

shall be estimated, calculated and accrued in a manner consistent with generally
accepted accounting principles.

 

“Controlled Account” means a deposit account maintained at the Controlled
Account Bank for the purpose of receiving Collections transferred from
Collection Accounts (such account being labelled as the “Controlled Account” on
Annex F to this Agreement as updated from time to time).

 

“Controlled Account Agreement” means an agreement between the Administrative
Agent, United Rentals, the Seller and each Controlled Account Bank reasonably
acceptable to the Administrative Agent; provided that the Controlled Account
Agreements entered into (and as amended) on or prior to the date hereof shall be
deemed to be reasonably acceptable to the Administrative Agent.

 

“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.

 

“Credit Agreement” means the SecondThird Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of June 8, 2016),February 15, 2019, by and
among the financial institutions named therein, as the Lenders, Bank of America,
N.A., as Agent, U.S. Swingline Lender and U.S. Letter of Credit Issuer, Bank of
America, N.A. (acting through its London branch), as ROW Swingline Lender, Bank
of America, N.A. (acting through its Canada Branch), as Canadian Swingline
Lender and Canadian Letter of Credit Issuer, Bank of America Merrill Lynch
International, Designated Activity Company, as French Swingline Lender, United
Rentals (North America), Inc. and certain of its Subsidiaries, as the U.., as a
U.S. Borrower, United Rentals of Canada, Inc., as a Canadian Borrower, United
Rentals International B.V., as a ROW Borrower, United Rentals S. BorrowersA.S.,
as a French Borrower, United Rentals, Inc. and certain of its Subsidiaries, as
the Guarantors, United Rentals of Canada, Inc., as the Canadian Borrower, United
Rentals Financing Limited Partnership, as the Specified Loan Borrower, and
certain other parties thereto, as the same may, from time to time, be further
amended, waived, modified, supplemented or replaced but only to the extent that
the Purchaser Agents approve such amendment, waiver, modification or supplement
for the purposes of incorporation of such amendment, waiver, modification,
supplement or replacement herein.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller in effect on the date of the Agreement and
described in Annex C hereto, as modified in compliance with the Agreement.

 

“Daily Report” means a report, in substantially the form of Annex G-2 hereto,
furnished by the Collection Agent to the Administrative Agent and to each
Purchaser Agent as required pursuant to Article IV of the Agreement.

 

“Daily Report Trigger Event” means that the Senior Secured Indebtedness Leverage
Ratio is greater than 2.25 to 1 on any day.

 

I-9

--------------------------------------------------------------------------------



 

Expected Dilution Ratio =   the 12 month rolling average of the Reserve Dilution
Ratio

 

Dilution Volatility =   (Dilution Spike - Expected Dilution Ratio) x (Dilution
Spike divided by Expected Dilution Ratio)

 

Dilution Spike =   the highest Reserve Dilution Ratio as of the last day of each
of the 12 months immediately preceding such day

 

Dilution Horizon Ratio = the aggregate amount of newly generated Receivables
during the most recent two months divided by the Net Receivables Pool Balance as
of the last day of the most recent month.

 

“Eligible Assignee” means (a) with respect to Scotia Capital, (i) Scotia Capital
or any of its Affiliates or (ii) any other Person the short term debt of which
is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor
Service, Inc. and which is otherwise acceptable to the Purchaser Agents,
(b) with respect to PNC, (i) PNC or any of its Affiliates or (ii) any other
Person the short term debt of which is rated A-1 (or higher) by Standard &
Poor’s and P-1 by Moody’s Investor Service, Inc. and which is otherwise
acceptable to the Purchaser Agents, (c) with respect to BTMU, (i) BTMU or any of
its Affiliates or (ii) any other Person the short term debt of which is rated
A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor Service, Inc.
and which is otherwise acceptable to the Purchaser Agents, (d) with respect to
ST, (i) ST or any of its Affiliates or (ii) any other Person the short term debt
of which is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s
Investor Service, Inc. and which is otherwise acceptable to the Purchaser
Agents, (e) with respect to BMO, (i) BMO or any of its Affiliates or any
commercial paper conduit administered by BMO or an Affiliate thereof, or
(ii) any other Person the short term debt of which is rated A-1 (or higher) by
Standard & Poor’s and P-1 by Moody’s Investor Service, Inc. and which is
otherwise acceptable to the Purchaser Agents, and (f(e) with respect to TD,
(i) TD or any of its Affiliates or (ii) any other Person the short term debt of
which is rated A-1 (or higher) by Standard & Poor’s and P-1 by Moody’s Investor
Service, Inc. and which is otherwise acceptable to the Purchaser Agents.

 

“Eligible Extended Term Receivable” means any Eligible Receivable that is an
Extended Term Receivable that is less than 181 days past its Invoice Date.

 

“Eligible Receivable” means, at the relevant time of determination, a Receivable
or an ENB Receivable, as applicable:

 

(a)                                 the Obligor of which (i) if a natural
person, is a resident of the United States or, if a corporation or other
business organization, is organized under the laws of the United States or any
political subdivision thereof and has its chief executive office in the United
States; (ii) is not an Affiliate of the Originator or the Seller; and (iii) to
the knowledge of the Seller, is not the subject of sanctions administered or
enforced by the U.S. government under any Sanctions Laws.

 

I-12

--------------------------------------------------------------------------------



 

(s)            solely with respect to ENB Receivables, the ENB Receivable
Conditions are satisfied.

 

“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except for the presentment by the Originator of an invoice to
the Obligor), and includes the right to payment of any sales tax, interest or
finance charges and other obligations of such Obligor with respect thereto,
which Receivable has been acquired or purported to be acquired by the Seller by
purchase or by capital contribution pursuant to the Purchase Agreement;
provided, that “ENB Receivable” shall not include any Excluded Receivables.

 

“ENB Receivable Conditions” means with respect to an ENB Receivable being
treated as an Eligible Receivable, the satisfaction of either of the following
conditions: (a) the Senior Secured Indebtedness Leverage Ratio shall not exceed
1.25 to 1.0; or (b) the Collection Agent maintains at least $50,000,000 in
availability under the Credit Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Rate” means:

 

(a) for any Fixed Period other than any Fixed Period for any Receivable Interest
in the Pool Receivables held by ST, PNC, BMO or TD (in their respective
capacities as a Bank), an interest rate per annum (expressed as a decimal and
rounded upwards, if necessary, to the nearest one hundredth of a percentage
point) equal to the offered rate per annum for deposits in U.S. dollars in a
principal amount of not less than $1,000,000 for such Fixed Period as of 11:00
A.M., London time, two Business Days before the first day of such Fixed Period,
which appears on display designated on page “LIBOR01” on the Reuters service or
on any successor or substitute page of such service or any successor or
substitute for such service displaying the London interbank offered rate for
deposits in Dollars;  (the “Eurodollar Screen Rate”); provided that, if more
than one rate is specified on the applicable screen page, the applicable rate
shall be the arithmetic mean of all such rates; provided further that if on any
Business Day that the Eurodollar Rate is to be determined any Purchaser Agent
shall have determined (which determination shall be conclusive and binding upon
the parties hereto), by reason of circumstances affecting the interbank
Eurodollar market, either that: (a) dollar deposits in the relevant amounts and
for the relevant Settlement Period are not available, or (b) adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Settlement Period, the Administrative Agent will request the principal London
office of Scotia Capital (the “Eurodollar Reference Bank”), to provide the
Administrative Agent with its quotation at approximately 11:00 A.M., London
time, on such date of the rate per annum it offers to prime

 

I-15

--------------------------------------------------------------------------------



 

banks in the London interbank market for deposits in U.S. dollars for the
requested Fixed Period in an amount substantially equal to the Capital
associated with such Fixed Period; if the Eurodollar Reference Bank does not
furnish timely information to the Administrative Agent for determining the
Eurodollar Rate, then the Eurodollar Rate shall be considered to be the
Alternate Base Rate for such Fixed Period; and

 

(b) for any Fixed Period for any Receivable Interest in the Pool Receivables
held by ST, PNC, BMO or TD (in their respective capacities as a Bank), on any
date of determination during such Fixed Period, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the one-month “Eurodollar Rate” for
deposits in dollars as reported on the applicable Reuters screen page or on any
successor or substitute page of such service, or any successor or substitute for
such service, for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the ST
Purchaser Agent (with respect to any Receivable Interest in the Pool Receivables
held by ST), the PNC Purchaser Agent (with respect to any Receivable Interest in
the Pool Receivables held by PNC), the Fairway Purchaser Agent (with respect to
any Receivable Interest in the Pool Receivables held directly by BMO in its
capacity as a Bank) or the TD Purchaser Agent (with respect to any Receivable
Interest in the Pool Receivables held by TD) from another recognized source for
interbank quotation), in each case, changing when and as such rate changes.

 

Notwithstanding anything in this definition to the contrary, in no event shall
the Eurodollar Rate be less than zero for purposes of this Agreement or any
other Transaction Document.

 

“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (expressed as a decimal rounded upwards, if necessary, to
the nearest one hundredth of a percentage point) determined pursuant to the
following formula:

 

Eurodollar Rate (Reserve Adjusted) =

 

Eurodollar Rate

 

 

 

1 - Eurodollar Reserve Percentage

 

 

 

 

 

 

“Eurodollar Reserve Percentage” means, relative to each Fixed Period, a
percentage (expressed as a decimal) applicable two Business Days before the
first day of such Fixed Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Investor or Bank with respect to Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term comparable to such Fixed Period.

 

“Eurodollar Successor Rate” has the meaning specified in Section 1.15.

 

I-16

--------------------------------------------------------------------------------



 

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definitions of
Assignee  Rate, Fixed Period, timing and frequency of determining rates and
making payments of Yield  and other administrative matters as may be
appropriate, in the discretion of the Administrative  Agent, to reflect the
adoption of such Eurodollar Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice  (or, if the Administrative Agent determines that adoption of
any portion of such market practice  is not administratively feasible or that no
market practice for the administration of such  Eurodollar Successor Rate
exists, in such other manner of administration as the Administrative  Agent
determines in consultation with the Seller).

 

“Event of Termination” has the meaning specified in Exhibit V.

 

“Excluded Receivables” means each of the following: (a) each receivable from a
“6661 account” or a “7771 account” or other account with an account number that
the Collection Agent or the Seller has notified the Administrative Agent in
writing is used solely to track non-account customer accounts receivable and
(b) the indebtedness of each Person identified as an excluded obligor in a side
letter among the Seller, the Originator, the Collection Agent, the
Administrative Agent and each Purchaser Agent, as such side letter may be
amended from time to time at the request of the Seller, the Originator and the
Collection Agent and with the written consent of the Administrative Agent
(acting on the instruction of each Purchaser Agent).

 

“Excluded Taxes” has the meaning specified in Section 7.04(d).

 

“Existing Agreement” has the meaning as set forth in the preamble to this
Agreement.

 

“Extended Term Receivable” means the U.S. dollar denominated indebtedness of any
Obligor resulting from the provision, lease or sale of goods or services to such
Obligor by the Originator under a Contract generated by the Originator in the
ordinary course of its business (except that the stated repayment term is
greater than 30 days but not more than 90 days) for which all actions required
to be performed by the Originator have been performed, and includes the right to
payment of any sales tax, interest or finance charges and other obligations of
such Obligor with respect thereto, which Receivable has been acquired or
purported to be acquired by the Seller by purchase or by capital contribution
pursuant to the Purchase Agreement; provided that “Extended Term Receivable”
shall not include any Excluded Receivables.

 

“Facility Termination Date” means the earliest of (a) June 28, 201926, 2020,
(b) the date determined pursuant to Section 2.02, (c) the date the Purchase
Limit is reduced to zero pursuant to Section 1.01(b) or (d) the date upon which
the Credit Agreement is terminated in connection with an Event of Default
thereunder.

 

“Fairway” has the meaning as set forth in the preamble to this Agreement.

 

“Fairway Purchaser Agent” means BMO and its successors and assigns.

 

I-17

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.  and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and  implementing
such Sections of the Code.

 

“Federal Assignment of Claims Act” means the Assignment of Claims Act of 1940,
31 U.S.C. § 3727 and 41 U.S.C. § 15, as amended from time to time.

 

“Federal Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §
§ 101 et seq.

 

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

 

“Fee Agreement” means the Scotia Capital Fee Agreement, the PNC Fee Agreement,
the BTMU Fee Agreement, the ST Fee Agreement, the BMO Fee Agreement or the TD
Fee Agreement.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” has the meaning specified in the Credit Agreement.

 

“Fixed Period” means with respect to any Receivable Interest in the Pool
Receivables:

 

(a)           initially the period commencing on the date of purchase of such
Receivable Interest and ending (i) on the last day of the same calendar month as
such date of purchase, or (ii) other than with respect to any Receivable
Interest in the Pool Receivables held by ST, PNC, BMO or TD (in their respective
capacities as a Bank), such other number of days as the Seller shall select and
the related Purchaser Agent shall approve pursuant to Section 1.02, up to 31
days from such date; and

 

(b)           thereafter (i) a period of one month commencing on the last day of
the immediately preceding Fixed Period for such Receivable Interest (which
period shall correspond to a calendar month in the case of any Receivable
Interest in the Pool Receivables held by ST,

 

I-18

--------------------------------------------------------------------------------



 

PNC, BMO or TD (in their respective capacities as a Bank)) or (ii) other than
with respect to any Receivable Interest in the Pool Receivables held by ST, PNC,
BMO or TD (in their respective capacities as a Bank), such other period
commencing on the last day of the immediately preceding Fixed Period for such
Receivable Interest and ending such number of days (not to exceed 31 days) as
the Seller shall select and the related Purchaser Agent shall approve on notice
by the Seller received by the related Purchaser Agent (including notice by
telephone, confirmed in writing) not later than 11:00 A.M. (New York City time)
on such last day;

 

provided that

 

(i)            the Fixed Period with respect to Pooled Commercial Paper shall be
the immediately preceding calendar month;

 

(ii)           any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate shall be (x) other than with respect to any
Receivable Interest in the Pool Receivables held by ST, PNC, BMO or TD (in their
respective capacities as a Bank), a period from one to and including 29 days, or
a period of one month, as the Seller may select as provided above, and (y) with
respect to any Receivable Interest in the Pool Receivables held by ST, PNC, BMO
or TD (in their respective capacities as a Bank), a period of one month which
shall correspond to a calendar month;

 

(iii)          any Fixed Period (other than of one day) that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day (provided, however, that if Yield in respect of such Fixed Period
is calculated by reference to the Eurodollar Rate (other than with respect to
any Receivable Interest in the Pool Receivables held by ST, PNC, BMO or TD (in
their respective capacities as a Bank)), and such Fixed Period would otherwise
end on a day that is not a Business Day, and there is no subsequent Business Day
in the same calendar month as such day, such Fixed Period shall end on the next
preceding Business Day);

 

(iv)          in the case of any Fixed Period of one day, (x) if such Fixed
Period is the initial Fixed Period for a Receivable Interest in the Pool
Receivables, such Fixed Period shall be the day of purchase of such Receivable
Interest in the Pool Receivables; (y) any subsequently occurring Fixed Period
that is one day shall, if the immediately preceding Fixed Period is more than
one day, be the last day of such immediately preceding Fixed Period, and, if the
immediately preceding Fixed Period is one day, be the day next following such
immediately preceding Fixed Period; and (z) if such Fixed Period occurs on a day
immediately preceding a day that is not a Business Day, such Fixed Period shall
be extended to the next succeeding Business Day; and

 

(v)           in the case of any Fixed Period for any Receivable Interest in the
Pool Receivables that commences before the Termination Date for such Receivable
Interest and would otherwise end on a date occurring after such Termination
Date, such Fixed Period shall end on such Termination Date and the duration of
each Fixed Period that commences on or after the Termination Date for such
Receivable Interest shall be of such duration as shall be selected by the
related Purchaser Agent.

 

I-19

--------------------------------------------------------------------------------



 

“PNC Purchaser Agent” means PNC and its successors and assigns.

 

“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions occurring
during such month by (b) the aggregate Outstanding Balance of Pool Receivables
as of the last day of such month.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Pooled Commercial Paper” means all short-term Commercial Paper issued by a
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

 

“Purchase Agreement” means the Third Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originator, as seller, United Rentals, as collection agent, and United Rental
Receivables LLC II, as buyer, as the same may be amended, modified or restated
from time to time.

 

“Purchase Limit” means $975,000,000, as such amount may be reduced pursuant to
Section 1.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 1.01(b), minus the then outstanding Capital of Receivable Interests
under the Agreement.

 

“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.

 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables,
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (ivand (iii) any other Person that becomes a
Purchaser hereunder that is a receivables investment company that in the
ordinary course of its business issues commercial paper or other securities to
fund its acquisition and maintenance of receivables.

 

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) BTMU and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) ST and its permitted successors and
assigns as ST Purchaser Agent, (v) BMO and its

 

I-25

--------------------------------------------------------------------------------



 

permitted successors and assigns as Fairway Purchaser Agent, and (vi and (v) TD
and its permitted successors and assigns as TD Purchaser Agent.

 

“Purchaser Agent’s Account” means (i) with respect to Scotia Capital, the
special account (account number 1016733, ABA No. 026-002532, FFC: BNS HOUSTON —
NOSCUS4H (Liberty Street Funding LLC — acct 1016733)) of Scotia Capital
maintained at the office of Scotia Capital; (ii) with respect to PNC, the
special account (account number 1002422076, ABA No. 043-000-096) of PNC
maintained at the office of PNC; (iii) with respect to BTMU, the special account
(account number 310-035-147, ABA No. 026-009-632) of BTMU maintained at the
office of BTMU; (iv) with respect to ST, the special account (account number
1000022220783, ABA No. 061000104, Ref: United Rentals) of ST maintained at the
office of ST; (v) with respect to BMO, the special account (account number
254580-4, ABA No. 071000288, Reference: URRL II) of Fairway maintained at Harris
Trust & Savings Bank;  and (viv) with respect to TD, the special account
(account number 1020-7414669, ABA No. 026009593) of TD maintained at the office
of TD.

 

“Rating Agency” means Standard & Poor’s, Moody’s or Fitch, or any successor
thereto.

 

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto, which Receivable has been
acquired or purported to be acquired by the Seller by purchase or by capital
contribution pursuant to the Purchase Agreement; provided that “Receivable”
shall not include any Excluded Receivables. For the avoidance of doubt,
Receivables shall include ENB Receivables.

 

“Receivable Interest” means, at any date of determination, an undivided
percentage ownership interest in (a) all then outstanding Pool Receivables
arising prior to the time of the most recent computation or recomputation of
such undivided percentage interest pursuant to Section 1.03, (b) all Related
Security with respect to such Pool Receivables and (c) all Collections with
respect to, and other proceeds of, such Pool Receivables and Related Security.
Each undivided percentage interest shall be computed as

 

 

C + YR + LR + CAFR +DR

 

 

NRPB

 

 

where:

 

 

 

 

 

 

 

 

 

 

 

C

=

 

the Capital of each such Receivable Interest

 

 

 

 

at the time of computation.

 

 

 

 

 

 

I-26

--------------------------------------------------------------------------------



 

YR

 

=

the Yield Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

LR

 

=

the Loss Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

CAFR

 

=

the Collection Agent Fee Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

DR

 

=

the Dilution Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

NRPB

 

=

the Net Receivables Pool Balance at the time of computation.

 

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03.

 

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable, payment of which is directed to one of the Collection Accounts.

 

“Recipient” has the meaning specified in Section 1.11.

 

“Refund Recipient” has the meaning specified in Section 7.04(g).

 

“Related Bank” means (a) with respect to Liberty and the Liberty Purchaser
Agent, Scotia Capital and each Eligible Assignee that shall become a party to
the Agreement as a Related Bank for Liberty and the Liberty Purchaser Agent
pursuant to Section 7.03; (b) with respect to Gotham and the Gotham Purchaser
Agent, BTMU and each Eligible Assignee that shall become a party to the
Agreement as a Related Bank for Gotham and the Gotham Purchaser Agent pursuant
to Section 7.03; (c)  with respect to Fairway and the Fairway Purchaser Agent,
BMO and each Eligible Assignee that shall become a party to the Agreement as a
Related Bank for Fairway and the Fairway Purchaser Agent pursuant to
Section 7.03, (d) with respect to the PNC Purchaser Agent, PNC and each Eligible
Assignee that shall become a party to the Agreement as a Related Bank for the
PNC Purchaser Agent pursuant to Section 7.03, (e; (d) with respect to the ST
Purchaser Agent, ST and each Eligible Assignee that shall become a party to the
Agreement as a Related Bank for the ST Purchaser Agent pursuant to Section 7.03,
(f; (e) with respect to the TD Purchaser Agent, TD and each Eligible Assignee
that shall become a party to the Agreement as a Related Bank for the TD
Purchaser Agent pursuant to Section 7.03,; and (gf) with respect to any other
Purchaser or any Purchaser Agent, each Bank that is an Eligible Assignee
identified in the Assignment and Acceptance pursuant to which such Purchaser
and/or Purchaser Agent became a party to this Agreement and each Eligible
Assignee that shall become a party to the Agreement as a Related Bank with
respect to any such Person pursuant to Section 7.03.

 

I-27

--------------------------------------------------------------------------------



 

“Sanctions Laws” means any law relating to trade or economic sanctions,
anti-corruption or anti-terrorism, including any law administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (OFAC),
U.S. Department of State or other relevant sanctions authority of the United
States or Canada.

 

“Scheduled Unavailability Date” has the meaning specified in Section 1.15.

 

“Scotia Capital” has the meaning as set forth in the preamble to this Agreement
and its successors and assigns.

 

“Scotia Capital Fee Agreement” means the separate fee agreement, dated on or
about the date hereof, pertaining to fees among the Seller and Scotia Capital as
Liberty Purchaser Agent and as the Administrative Agent, as the same may be
amended or restated from time to time.

 

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.

 

“Seller” has the meaning as set forth in the preamble to this Agreement and its
permitted successors and assigns.

 

“Senior Secured Indebtedness Leverage Ratio” means, on any date of
determination, a ratio (i) the numerator of which is (x) the sum of (a) the
aggregate principal amount of secured Debt for borrowed money at such time, plus
(b) the Capital Lease Obligations (as defined in the Credit Agreement) at such
time, plus (c) all obligations at such time in respect of any Securitization
Transaction (as defined in the Credit Agreement) that, in accordance with GAAP,
would be classified as indebtedness on a consolidated balance sheet, in each
case of United Rentals and its consolidated Subsidiaries outstanding on such
date, less (y) the sum of (a) the amount of unrestricted cash and Cash
Equivalents (as defined in the Credit Agreement) that would be stated on the
consolidated balance sheet of United Rentals and its consolidated Subsidiaries
and held by United Rentals or its consolidated Subsidiaries, as determined in
accordance with GAAP, plus (b) any restricted cash held in a bank account over
which the Administrative Agent, for the benefit of the Investors, has a
perfected security interest, in each case, as of the date of determination, and
(ii) the denominator of which is the Consolidated EBITDA (as defined in the
Credit Agreement) of United Rentals and its consolidated Subsidiaries for the
four full fiscal quarters, treated as one period, for which financial
information in respect thereof is available immediately preceding such date, in
each case calculated with the pro forma adjustments as are appropriate and
consistent with the pro forma adjustment provisions set forth in the Credit
Agreement.

 

“Settlement Day” for any Receivable Interest means (i) in the case of Yield, all
fees and payments due pursuant to each of the Fee Agreements, and the accrued
Collection Agent Fee for such Receivable Interest, the fifth Business Day of
each calendar month, or, on and after the Termination Date for such Receivable
Interest, the last day of the related Settlement Period, and (ii) in each other
case, the last day of the related Settlement Period, or, for Pooled Commercial
Paper, means the 30th day from the last day of immediately preceding Settlement

 

I-29

--------------------------------------------------------------------------------



 

 

where:

 

 

 

 

 

AR

=

the applicable Assignee Rate for such Receivable Interest for such Fixed Period

 

 

 

 

 

C

=

the Capital of such Receivable Interest on such day during such Fixed Period

 

 

 

 

 

ED

=

the actual number of days elapsed during such Fixed Period

 

 

 

 

 

IR

=

the Investor Rate for such Receivable Interest for such Fixed Period

 

 

 

 

 

LF

=

the Liquidation Fee, if any, for such Receivable Interest for such Fixed Period;

 

provided that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Yield Reserve” for any Receivable Interest at any time means the sum of (a) the
then accrued and unpaid Yield for such Receivable Interest and (b) an amount
equal to the product of (i) a stress factor of 2.25, (ii) the Capital of such
Receivable Interest on such date, (iii) the Eurodollar Rate for such Receivable
Interest for a 30-day Fixed Period deemed to commence on such date and (iv)(or
if the Eurodollar Rate (Reserve Adjusted) component shall  no longer be utilized
in determining the Assignee Rate pursuant to Section 1.15, the Alternate  Base
Rate on such date) and (iv)  a fraction having Days Sales Outstanding as its
numerator and 360 as its denominator.

 

- - - - -

 

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9.

 

I-32

--------------------------------------------------------------------------------



 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants as follows:

 

(a)           The Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of Delaware, and is duly qualified
to do business, and is in good standing, (if applicable), in every jurisdiction
where the nature of its business requires it to be so qualified, and in good
standing (if applicable), except where the failure to be so qualified or, to the
extent applicable, in good standing would not reasonably be expected to have a
Material Adverse Effect on the Seller.

 

(b)           The execution, delivery and performance by the Seller of each
Transaction Document to which it is a party (i) are within the Seller’s limited
liability company powers, (ii) have been duly authorized by all necessary
limited liability company action, (iii) do not contravene (1) the Seller’s
certificate of formation and limited liability company agreement, (2) any law,
rule or regulation applicable to the Seller, (3) any contractual restriction
binding on the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on the Seller or its property, in each case for
clauses (2) through (4) where such contravention would reasonably be expected to
have a material adverse effect on the collectability of any Pool Receivable or a
Material Adverse Effect on the Seller or a material adverse effect on the
Seller’s ability to perform its obligations hereunder or under any other
Transaction Document, and (iv) do not result in or require the creation of any
Adverse Claim upon or with respect to any of its properties (except for the
interest created pursuant to the Agreement or permitted by any Transaction
Document).), except as would not reasonably be expected to have a Material 
Adverse Effect. Each of the Transaction Documents to which it is a party has
been duly executed and delivered by a duly authorized officer of the Seller.

 

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Seller of the Transaction
Documents to which it is a party, except for the filing of UCC financing
statements which are referred to herein other than those which have been
obtained; provided that the right of any assignee of a Receivable the obligor of
which is a Government Obligor to enforce such Receivable directly against such
obligor may be restricted by the Federal Assignment of Claims Act or any similar
applicable law to the extent the Originator thereof or the Seller shall not have
complied with the applicable provisions of any such law in connection with the
assignment or subsequent reassignment of any such Receivable.

 

(d)           Each of the Transaction Documents to which it is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws

 

III-1

--------------------------------------------------------------------------------



 

affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(e)          The consolidated balance sheets of United Rentals and its
Subsidiaries as at the end of its most recent fiscal year, and the related
consolidated statements of income and retained earnings of United Rentals and
its Subsidiaries for such fiscal year, copies of which have been furnished to
the Administrative Agent and each Purchaser Agent, fairly present in all
material respects the consolidated financial condition of United Rentals and its
Subsidiaries as at such date and the consolidated results of the operations of
United Rentals and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since the end of its most recent fiscal year there has been no material
adverse change in the business, operations, property or financial condition of
United Rentals or its Subsidiaries, except as may have previously been disclosed
to the Administrative Agent and each Purchaser Agent. Notwithstanding the
foregoing, in the event the due date for delivery of such financials is waived
or extended with respect to the Revolving Loans (as defined in the Credit
Agreement) pursuant to the Credit Agreement and at such time each of Scotia
Capital, PNC, BTMU, ST, BMO and TD are Revolving Credit Lenders (as defined
therein) thereunder, such waiver or extension will be deemed to have been made
with respect to the delivery of such financials under this Agreement; provided,
that written notice of the request for such waiver or extension is delivered by
the Collection Agent to the Administrative Agent (for distribution to the
Purchaser Agents) promptly after such request being sent to the Revolving Credit
Lenders under the Credit Agreement. Since the formation of the Seller, there has
been no material adverse change in the business, operations, property or
financial or other condition of the Seller.

 

(f)          There is no pending or, to the Seller’s knowledge, threatened
action or proceeding affecting United Rentals or any of its Subsidiaries before
any court, governmental agency or arbitrator that would reasonably be expected
to materially adversely affect the financial condition or operations of United
Rentals or any of its Subsidiaries or the ability of the Seller or United
Rentals to perform their respective obligations under the Transaction Documents,
or which purports to affect the legality, validity or enforceability of the
Transaction Documents. To the Seller’s knowledge, neither United Rentals nor any
Subsidiary is in default with respect to any order of any court, arbitration or
governmental body except for defaults that are not material to the business or
operations of United Rentals and its Subsidiaries, taken as a whole.

 

(g)          No proceeds of any purchase or reinvestment will be used to acquire
any equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

(h)         The Seller is the legal and beneficial owner of the Pool Receivables
and Related Security free and clear of any Adverse Claim (other than any Adverse
Claim arising under or permitted by any Transaction Document). Upon each
purchase of or reinvestment in a Receivable Interest, the Investors or the
Banks, as the case may be, shall acquire a valid and

 

III-2

--------------------------------------------------------------------------------



 

(n)         (i) The fair value of the property of the Seller is greater than the
total amount of liabilities, including contingent liabilities, of the Seller,
(ii) the present fair salable value of the assets of the Seller is not less than
the amount that will be required to pay all probable liabilities of the Seller
on its Debts as they become absolute and matured, (iii) the Seller does not
intend to, and does not believe that it will, incur Debt or liabilities beyond
the Seller’s abilities to pay such Debt and liabilities as they mature and
(iv) the Seller is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which the Seller’s property would
constitute unreasonably small capital.

 

(o)           With respect to each Pool Receivable, the Seller (i) shall have
received such Pool Receivable as a contribution to the capital of the Seller by
the Originator or (ii) shall have purchased such Pool Receivable from the
Originator in exchange for payment (made by the Seller to the Originator in
accordance with the provisions of the Purchase Agreement) of cash in an amount
that constitutes fair consideration and reasonably equivalent value. Each such
sale referred to in clause (ii) of the preceding sentence shall not have been
made for or on account of an antecedent Debt owed by the Originator to the
Seller and no such sale is voidable or subject to avoidance under any section of
the Federal Bankruptcy Code.

 

(p)           Each ENB Receivable has been originated pursuant to the terms of a
Contract substantially similar to the form of Contract attached hereto as Annex
H, as amended from time to time by the Seller with notice to the Purchaser
Agents; provided that if any amendment to the form of Contract attached as Annex
H hereto adversely affects the enforceability of ENB Receivables or the
interests of the Seller or the Investors therein in any material respect, such
amendment shall require the written consent of the Purchaser Agents.

 

(q)           The  Seller is not, nor, to the best of the Seller’s knowledge, is
it owned or controlled by Persons that are: (i) the target of any sanctions
under any Sanctions Laws, or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of sanctions administered
or enforced by the government of the United States or Canada under any Sanctions
Law.

 

(r)            Neither the entering into of this Agreement, the sale, assignment
and transfer of the Receivable Interests hereunder nor the consummation of any
other transactions contemplated hereby will result in the acquisition by the
Administrative Agent or any of the Investors of an “ownership interest” (as
defined under the Volcker Rule) in the Seller.

 

(s)            The Seller has not issued any LCR Securities, and the Seller is a
consolidated subsidiary of the Parent under generally accepted accounting
principles in the United States in effect from time to time.

 

(t)            The Seller is an entity that is organized under the laws of the
United States or of any State thereof and at least 51% of whose common stock or
analogous equity interest is

 

III-4

--------------------------------------------------------------------------------



 

of a Controlled Account Agreement with each newly added Controlled Account Bank
and an updated Annex F to the Agreement reflecting any such addition or
termination. The Seller will not permit any provision of any Controlled Account
Agreement to be changed, amended, modified or waived without the prior written
consent of the Administrative Agent. The Seller will not add or terminate or
cause or permit the addition or termination of any bank as a Collection Account
Bank from those listed in Annex F to the Agreement or terminate any Collection
Account Agreement, unless the Administrative Agent shall have received notice of
such addition or termination of a Collection Account Bank, notice of the
termination of the Collection Account Agreement with any terminated Collection
Account Bank, executed copies of a Collection Account Agreement with each newly
added Collection Account Bank and an updated Annex F to the Agreement reflecting
any such addition or termination. The Seller will not permit any provision of
any Collection Account Agreement to be changed, amended, modified or waived
without the prior written consent of the Administrative Agent.

 

(i)           Deposits to Controlled Account. The Seller will deposit, or cause
to be deposited, all Collections of Pool Receivables into the Collection
Accounts, and will cause all such Collections deposited to the Collection
Accounts to be transferred to the Controlled Account within one Business Day of
receipt except to the extent otherwise permitted by the provisions of
Section 1.04(a) hereof. The Seller will not deposit or otherwise credit, or
cause or issue any instructions to be so deposited or credited, to the
Controlled Account cash or cash proceeds other than Collections of Pool
Receivables and the proceeds of Excluded Receivables. The Seller will not
deposit or otherwise credit, or cause or issue any instructions to be so
deposited or credited, to the Collection Accounts cash or cash proceeds other
than Collections of Pool Receivables, the proceeds of Excluded Receivables, and
to the limited extent permitted herein, Identifiable Combined Assets. The Seller
will use its commercially reasonable efforts to not cause any proceeds of
Excluded Receivables to be transferred or deposited into the Controlled Account
and, in the event any such proceeds of Excluded Receivables are so transferred
or deposited into the Controlled Account, the Seller will transfer, or cause to
be transferred (and the Collection Agent agrees to transfer), such proceeds to
the Originator within one  Business Day of the day on which the Seller becomes
aware that such proceeds are transferred or deposited into the Controlled
Account (but in no event more than two  Business Days after the date on which
such proceeds are transferred or deposited into the Controlled Account).

 

Marking of Records. At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables and related Contracts with a
legend evidencing that Receivable Interests related to such Pool Receivables and
related Contracts have been sold in accordance with the Agreement.

 

(k)         Reporting Requirements. The Seller will provide to the
Administrative Agent (in multiple copies, if requested by the Administrative
Agent) the following:

 

IV-3

--------------------------------------------------------------------------------



 

(i)            as soon as available and in any event within 60 days after the
end of the first three quarters of each fiscal year of United Rentals, balance
sheets of United Rentals, its Subsidiaries and the Seller as of the end of such
quarter and statements of income and retained earnings of United Rentals, its
Subsidiaries and the Seller for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of United Rentals; notwithstanding the foregoing, in the event
the due date for delivery of such financials is waived or extended with respect
to the Revolving Loans (as defined in the Credit Agreement) pursuant to the
Credit Agreement and at such time each of Scotia Capital, PNC, BTMU, ST, BMO and
TD are Revolving Credit Lenders (as defined therein) thereunder, such waiver or
extension will be deemed to have been made with respect to the delivery of such
financials under this Agreement; provided that written notice of the request for
such waiver or extension is delivered by the Collection Agent to the
Administrative Agent (for distribution to the Purchaser Agents) promptly after
such request being sent to the Revolving Credit Lenders under the Credit
Agreement;

 

(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of United Rentals, a copy of the annual report for such
year for United Rentals and its Subsidiaries, containing financial statements
for such year audited by Ernst & Young or other independent public accountants
of recognized national standing; notwithstanding the foregoing, in the event the
due date for delivery of such financials is waived or extended with respect to
the Revolving Loans (as defined in the Credit Agreement) pursuant to the Credit
Agreement and at such time each of Scotia Capital, PNC, BTMU, ST, BMO and TD are
Revolving Credit Lenders (as defined therein) thereunder, such waiver or
extension will be deemed to have been made with respect to the delivery of such
financials under this Agreement; provided that written notice of the request for
such waiver or extension is delivered by the Collection Agent to the
Administrative Agent (for distribution to the Purchaser Agents) promptly after
such request being sent to the Revolving Credit Lenders under the Credit
Agreement;

 

(iii)          as soon as possible and in any event within five Business
Dayspromptly after the occurrence of each Event of Termination or Incipient
Event of Termination, a statement of the chief financial officer of the Seller
setting forth details of such Event of Termination or Incipient Event of
Termination and the action that the Seller has taken and proposes to take with
respect thereto;

 

(iv)          promptly after the sending or filing thereof, copies of all
reports that United Rentals sends to any of its securityholders, and copies of
all reports and registration statements that United Rentals or any Subsidiary
files with the Securities and Exchange CommissionSEC or any national securities
exchange;

 

(v)           promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue

 

IV-4

--------------------------------------------------------------------------------



 

Service or the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or that the Seller or any Affiliate receives from any of the foregoing or
from any multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA)
to which the Seller or any Affiliate is or was, within the preceding five years,
a contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition that could, in the aggregate, result in the
imposition of liability on the Seller and/or any such Affiliate in excess of
$100,000,000reasonably be expected to have a Material  Adverse Effect;

 

(vi)          promptly and in any event within 30 days after any change in the
name of the Originator or the Seller, a notice setting forth the new name and
the effective date thereof and UCC-3 amendments to all then existing UCC-1
financing statements filed in connection with the Transaction Documents;

 

(vii)         promptly after the Seller obtains knowledge thereof, notice of any
“Event of Termination” or “Facility Termination Date” under the Purchase
Agreement;

 

(viii)        so long as any Capital shall be outstanding, as soon as possible
and in any event no later than the day of occurrence thereof, notice that the
Originator has, pursuant to the Purchase Agreement, stopped selling or
contributing to the Seller all newly arising Receivables;

 

(ix)          at the time of the delivery of the financial statements provided
for in clauses (i) and (ii) of this paragraph, a certificate of the chief
financial officer or the treasurer of the Seller to the effect that, to the best
of such officer’s knowledge, no Event of Termination has occurred and is
continuing or, if any Event of Termination has occurred and is continuing,
specifying the nature and extent thereof;

 

(x)           promptly after receipt thereof, copies of all consents requested
from the Seller by, and all notices or other documents received by the Seller
from, the Originator under the Purchase Agreement;

 

(xi)          promptly, such other information, documents, records or reports
respecting the Receivables or the condition or operations, financial or
otherwise, of the Seller as the Administrative Agent may from time to time
reasonably request;

 

(xii)         promptly after the Seller obtains knowledge thereof, notice of any
(a) litigation, investigation or proceeding that may exist at any time between
the Seller or the Originator and any governmental authority that, in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect on the Seller or the
Originator, (b) litigation or proceeding materially and adversely affecting the
Seller’s or the Originator’s ability to perform its obligations under a
Transaction Document or (c) other litigation or proceeding that would

 

IV-5

--------------------------------------------------------------------------------



 

reasonably be expected to have a Material Adverse Effect on the Seller or the
Originator; and

 

(xiii)        promptly after the occurrence thereof, notice of a material
adverse change in the business, operations, property or financial condition of
the Seller or the Collection Agent and the Parent, taken as a whole.

 

The reporting requirements set forth above are satisfied by filing any of the
documentation specified in (i), (ii) and (iv) with the Securities and Exchange
CommissionSEC through the EDGAR electronic filing system.

 

(l)            Separateness. (i) The Seller shall at all times maintain at least
two independent directors each of whom (x) is not currently and has not been
during the five years preceding the date of the Agreement an officer, director
or employee of, or a major vendor or supplier of services to, an Affiliate of
the Seller or any Other Corporation, (y) is not a current or former officer or
employee of the Seller and (z) is not a stockholder of any Other Corporation or
any of their respective Affiliates.

 

(i)            The Seller shall not direct or participate in the management of
any of the Other Corporations’ operations.

 

(ii)           The Seller shall conduct its business from an office separate
from that of the Other Corporations (but which may be located in the same
facility as one or more of the Other Corporations). The Seller shall have
stationery and other business forms and a mailing address and a telephone number
separate from that of the Other Corporations.

 

(iii)          The Seller shall at all times be adequately capitalized in light
of its contemplated business.

 

(iv)          The Seller shall at all times provide for its own operating
expenses and liabilities from its own funds.

 

(v)           The Seller shall maintain its assets and transactions separately
from those of the Other Corporations and reflect such assets and transactions in
financial statements separate and distinct from those of the Other Corporations
and evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the Other Corporations. The Seller
shall hold itself out to the public under the Seller’s own name as a legal
entity separate and distinct from the Other Corporations. The Seller shall not
hold itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the Other Corporations.

 

IV-6

--------------------------------------------------------------------------------



 

EXHIBIT VI

 

COLLECTION AGENT DEFAULTS

 

Each of the following, unless waived in writing by the Required Purchaser Agents
(other than as set forth in paragraph (e) which cannot be waived), shall be a
“Collection Agent  Default”:

 

(a)     The Collection Agent (if United Rentals or any of its Affiliates is the
Collection Agent) (i) shall fail to perform or observe in any material respect
any term, covenant or agreement under the Agreement (other than as referred to
in clause (ii) of this paragraph (a)) and such failure shall remain unremedied
for 10 Business Days or (ii) shall fail to make when due any payment or deposit
to be made by it under the Transaction Documents and such failure to pay or
deposit shall remain unremedied for three Business Days; or

 

(b)     The Collection Agent shall fail to transfer to the Administrative Agent
when requested any rights, pursuant to the Agreement, which it then has as
Collection Agent and any such failure to transfer shall remain unremedied for
three Business Days; or

 

(c)     Any representation or warranty made or deemed made by the Collection
Agent (or any of its officers) pursuant to the Agreement or any other
Transaction Document or any information or report delivered by the Collection
Agent pursuant to the Agreement or any other Transaction Document shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered, and such incorrectness or untruth is incapable of remedy or, if
capable of remedy, is not corrected or cured within 30 days of the earlier of
the Collection Agent becoming aware of such incorrectness or untruth or written
notice thereof being given to the Collection Agent by the Administrative Agent
or any Purchaser Agent; or

 

(d)     The Collection Agent shall fail to pay any principal of or premium or
interest on any of its Debt that is outstanding in a principal amount of at
least $150200,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)     The Collection Agent shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors or file a notice
of intention to make a proposal to some or

 

VI-1

--------------------------------------------------------------------------------



 

ANNEX B

CHANGED PAGES TO CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------



 

CONFORMED COPY INCORPORATING
AMENDMENT NO. 56 EFFECTIVE AS OF JUNE 29, 201828, 2019

 

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of September 24, 2012

 

between

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as Originator

 

UNITED RENTALS, INC.,

 

as Collection Agent

 

and

 

UNITED RENTALS RECEIVABLES LLC II,

 

as Buyer

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

PRELIMINARY STATEMENTS

11

 

 

ARTICLE I DEFINITIONS

11

 

 

 

SECTION 1.01

Certain Defined Terms

11

SECTION 1.02

Other Terms

88

 

 

ARTICLE II AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

88

 

 

 

SECTION 2.01

Facility

88

SECTION 2.02

Making Purchases

88

SECTION 2.03

Contributions

99

SECTION 2.04

Collections

99

SECTION 2.05

Settlement Procedures

1010

SECTION 2.06

Payments and Computations, Etc.

1010

 

 

ARTICLE III CONDITIONS OF PURCHASES

11

 

 

 

SECTION 3.01

Conditions Precedent to Initial Purchase from the Originator

11

SECTION 3.02

Conditions Precedent to All Purchases and Contributions

1212

SECTION 3.03

Certification as to Representation and Warranties

1313

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

1313

 

 

 

SECTION 4.01

Representations and Warranties of the Originator

1313

 

 

ARTICLE V COVENANTS

1616

 

 

 

SECTION 5.01

Covenants of the Originator

1616

SECTION 5.02

Covenant of the Originator and the Buyer

2222

 

 

ARTICLE VI ADMINISTRATION AND COLLECTION OF RECEIVABLES

2222

 

 

 

SECTION 6.01

Designation and Responsibilities of Collection Agent

2222

SECTION 6.02

Rights and Remedies

2323

SECTION 6.03

Transfer of Records to Buyer

24

 

 

ARTICLE VII EVENTS OF TERMINATION

24

 

 

 

SECTION 7.01

Events of Termination

24

 

 

ARTICLE VIII INDEMNIFICATION

2626

 

i

--------------------------------------------------------------------------------



 

SECTION 8.01

Indemnities by the Originator

2626

 

 

ARTICLE IX MISCELLANEOUS

2828

 

 

 

SECTION 9.01

Amendments, Etc.

2828

SECTION 9.02

Notices, Etc.

29

SECTION 9.03

Binding Effect; Assignability

29

SECTION 9.04

Costs, Expenses and Taxes

30

SECTION 9.05

No Proceedings

30

SECTION 9.06

Confidentiality

30

SECTION 9.07

GOVERNING LAW

31

SECTION 9.08

SUBMISSION TO JURISDICTION

31

SECTION 9.09

WAIVER OF JURY TRIAL

31

SECTION 9.10

Third Party Beneficiary

32

SECTION 9.11

Execution in Counterparts

32

SECTION 9.12

Survival of Termination

32

SECTION 9.13

Severability

32

SECTION 9.14

Amendment and Restatement; Acknowledgement

3232

 

ii

--------------------------------------------------------------------------------



 

“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Agreement” means this Third Amended and Restated Purchase and Contribution
Agreement, dated as of September 24, 2012, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate shall be at all times equal
to the higher of:

 

(i)                                     the rate of interest determined by
Scotia Capital in New York, New York, from time to time in its sole discretion,
as its prime commercial lending rate (which rate is not necessarily the lowest
rate that Scotia Capital charges any corporate customer); and

 

(ii)                                  the Federal Funds Rate plus 0.50% per
annum.

 

“Banks” means BMO, BTMU, PNC, Scotia Capital, ST and TD.

 

“BMO” means Bank of Montreal and its successors and assigns.

 

“BTMU” means MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi
UFJ, Ltd.) and its successors and assigns.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City.

 

“Capital Lease” shall have the meaning set forth in the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Section 5.02 of this Agreement.

 

“Collection Account” means any deposit account, lock-box account or any account
into which credit card collections are deposited, which the Buyer maintains for
the purpose of receiving Collections.

 

“Collection Account Banks” means the banks or other financial institutions
holding the Collection Accounts.

 

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

 

“Collections” means, with respect to any Transferred Receivable, (a) all funds
which are received by the Originator, the Buyer or the Collection Agent in
payment of any amounts owed in respect of such Transferred Receivable
(including, without limitation, purchase price, finance charges, interest and
all other charges), or applied to amounts owed in respect of such

 

2

--------------------------------------------------------------------------------



 

Transferred Receivable (including, without limitation, insurance payments and
net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other party directly or
indirectly liable for the payment of such Transferred Receivable and available
to be applied thereon), (b) all Collections received as a result of a repurchase
pursuant to Section 2.05 and (c) all other proceeds of such Transferred
Receivable.

 

“Contract” means an agreement between the Originator and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Buyer, pursuant to
or under which such Obligor shall be obligated to pay for goods or services from
time to time.

 

“Contributed Receivable” has the meaning specified in Section 2.03.

 

“Controlled Account” means the deposit account maintained at the Controlled
Account Bank for the purpose of receiving Collections transferred from
Collection Accounts.

 

“Controlled Account Agreement” means an agreement between the Administrative
Agent, United Rentals, the Buyer and the Controlled Account Bank reasonably
acceptable to the Administrative Agent; provided, that the Controlled Account
Agreement entered into (and as amended) on or prior to the date hereof shall be
deemed to be reasonably acceptable to the Administrative Agent.

 

“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.

 

“Credit Agreement” means the SecondThird Amended and Restated Credit Agreement,
dated as of March 31, 2015 (as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of June 8, 2016),February 15, 2019, by and
among the financial institutions named therein, as the Lenders, Bank of America,
N.A., as Agent, U.S. Swingline Lender and U.S. Letter of Credit Issuer, Bank of
America, N.A. (acting through its London branch), as ROW Swingline Lender, Bank
of America, N.A. (acting through its Canada Branch), as Canadian Swingline
Lender and Canadian Letter of Credit Issuer, Bank of America Merrill Lynch
International, Designated Activity Company, as French Swingline Lender, United
Rentals (North America), Inc. and certain of its Subsidiaries, as the U.., as a
U.S. Borrower, United Rentals of Canada, Inc., as a Canadian Borrower, United
Rentals International B.V., as a ROW Borrower, United Rentals S. BorrowersA.S.,
as a French Borrower, United Rentals, Inc. and certain of its Subsidiaries, as
the Guarantors, United Rentals of Canada, Inc., as the Canadian Borrower, United
Rentals Financing Limited Partnership, as the Specified Loan Borrower, and
certain other parties thereto, as the same may, from time to time, be further
amended, waived, modified, supplemented or replaced but only to the extent that
the Purchaser Agents approve such amendment, waiver, modification or supplement
for the purposes of incorporation of such amendment, waiver, modification,
supplement or replacement herein.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originator in effect on the date of this Agreement
applicable to the Receivables and described in Annex A hereto, as modified in
compliance with this Agreement and the Receivables Agreement.

 

3

--------------------------------------------------------------------------------



 

“Debt” means “Indebtedness”, as defined in the Credit Agreement.

 

“Dilution” means, with respect to any Transferred Receivable, the aggregate
amount of any reductions or adjustments in the Outstanding Balance of such
Transferred Receivable as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services or any rebate, sales allowance, cash
discount or other adjustment or setoff.

 

“Discount” means, in respect of each purchase, 2.0% of the Outstanding Balance
of the Receivables that are the subject of such purchase; provided, however, the
foregoing percentage may be revised by request of either of the parties to such
purchase provided that such revision is consented to by both of such parties and
by the Administrative Agent.

 

“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except for the presentment by the Originator of an invoice to
the Obligor), and includes the right to payment of any sales tax, interest or
finance charges and other obligations of such Obligor with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Event of Termination” has the meaning specified in Section 7.01.

 

“Facility Termination Date” means the earliest of (a) the Facility Termination
Date under the Receivables Agreement (as extended from time to time pursuant to
the terms thereof), (b) the date determined pursuant to Section 7.01, (c) the
date the Purchase Limit is reduced to zero pursuant to Section 1.01(b) of the
Receivables Agreement or (d) the date upon which the Credit Agreement is
terminated in connection with an Event of Default thereunder.

 

“Fairway” means Fairway Finance Company, LLC, as a purchaser under the
Receivables Agreement.

 

“Federal Assignment of Claims Act” means the Federal Assignment of Claims Act,
31 U.S.C. §3727 and 41 U.S.C. §15, as amended from time to time.

 

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.l5(519) for that day opposite the caption “Federal Funds (Effective).”   If on
any date of determination, such rate is not published in H.l5(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.”   If
on any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

 

4

--------------------------------------------------------------------------------



 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Gotham” means Gotham Funding Corporation, as a purchaser under the Receivables
Agreement.

 

“Government Obligor” means an Obligor that is the United States federal
government or governmental subdivision or agency of the United States or a state
government or governmental subdivision or agency thereof.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“GuarantyGuarantee” shall have the meaning set forth in the Credit Agreement.

 

“Hedge Agreement” shall have the meaning set forth in the Credit Agreement.

 

“Identifiable Combined Assets” means amounts received in the Collection Accounts
that the Collection Agent can identify as being received in respect of (i) the
sale of equipment that has been leased to the Originator and is subject to the
lien of the lessor thereof, or (ii) Receivables that would, in accordance with
the accounts receivable adjustment codes used by the Collection Agent, the Buyer
and the Originator on the date hereof, be identified on the general ledger
thereof under account receivable adjustment code “N/A.”

 

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

 

“Indemnified Amounts” has the meaning specified in Section 8.01.

 

“Liberty” means Liberty Street Funding LLC, as a purchaser under the Receivables
Agreement.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the business, operations, properties or financial condition
of United Rentals and its Subsidiaries, taken as a whole; provided, that if such
defined term is used for the Buyer, “Material Adverse Effect” shall mean a
material adverse change in, or a material adverse effect upon, the business,
operations, properties or financial condition of the Buyer.

 

“Obligor” means, with respect to any Transferred Receivable, a Person obligated
to make payments to the Originator pursuant to a Contract; provided that in the
event that any payments in respect of a Contract are made by any other Person,
such other Person shall also be deemed to be an Obligor.

 

5

--------------------------------------------------------------------------------



 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.

 

“PNC” means PNC Bank, National Association, and its successors and assigns.

 

“Purchase Date” means the date of each purchase of Receivables under this
Agreement.

 

“Purchased Receivable” means any Receivable or ENB Receivable which, pursuant to
Article II has been identified as a Purchased Receivable and purchased (or
purported to be purchased) by the Buyer.

 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables,
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (ivand (iii) any other Person that becomes a
Purchaser under the Receivables Agreement that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables.

 

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) BTMU and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) ST and its permitted successors and
assigns as ST Purchaser Agent, (v) BMO and its permitted successors and assigns
as Fairway Purchaser Agent, and (vi and (v) TD and its permitted successors and
assigns as TD Purchaser Agent.

 

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto; provided that “Receivable”
shall not include any Excluded Receivables.   For the avoidance of doubt,
Receivables shall include ENB Receivables.

 

“Receivables Agreement” means that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof, among the Buyer, as
seller, Liberty Street

 

6

--------------------------------------------------------------------------------



 

Funding LLC, as a purchaser, and Gotham Funding Corporation, as a purchaser, and
Fairway Finance Company, LLC, as a purchaser, Scotia Capital, as a bank, as
administrative agent and as Liberty purchaser agent, PNC, as a bank and as a
purchaser agent, BTMU, as a bank and as Gotham purchaser agent, ST, as a bank
and as a purchaser agent, BMO, as a bank and as Fairway purchaser agent, and TD,
as a bank and as a purchaser agent, and United Rentals, as collection agent, as
amended, restated, modified or supplemented from time to time.

 

“Related Security” means with respect to any Transferred Receivable all of the
Originator’s interest in:

 

(a)                                 any goods (including returned goods, but
excluding any returned goods with respect to a Receivable which has been
repurchased pursuant to Section 2.05 of this Agreement) relating to any sale
giving rise to such Receivable;

 

(b)                                 all security interests or liens and property
subject thereto from time to time purporting to secure payment of such
Transferred Receivable, whether pursuant to the Contract related to such
Transferred Receivable or otherwise, together with all financing statements
authorized or signed by an Obligor describing any collateral securing such
Transferred Receivable;

 

(c)                                  all guaranties, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Transferred Receivable whether pursuant to the Contract
related to such Transferred Receivable or otherwise; and

 

(d)                                 the Contract and all other books, records
and other information (including, without limitation, computer programs, tapes,
discs, punch cards, data processing software and related property and rights)
relating to such Transferred Receivable and the related Obligor.

 

“Scotia Capital” means The Bank of Nova Scotia and its successors and assigns.

 

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.

 

“Settlement Date” means such day or days each month as are selected from time to
time by the Buyer or its designee in a written notice to the Collection Agent.

 

“Significant Subsidiary” means any Restricted Subsidiary (as defined in the
Credit Agreement) that would be a significant subsidiary of United Rentals as
determined in accordance with the definition in Rule 1-02(w) of Article 1 of
Regulation S-X promulgated by the SEC and as in effect on February 15, 2019.

 

“ST” means SunTrust Bank and its successors and assigns.

 

“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.

 

7

--------------------------------------------------------------------------------



 

contribution as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been correct in all material
respects (except for those representations and warranties that are conditioned
by materiality, material adverse effect or a similar qualification, which shall
have been correct in all respects) on and as of such earlier date, and

 

(ii)                                  no event has occurred and is continuing,
or would reasonably be expected to result from such purchase or contribution,
that constitutes an Event of Termination or an Incipient Event of Termination,

 

(b)                                 the Buyer shall not have delivered to the
Originator a notice that the Buyer shall not make any further purchases or
receive any additional contributions of Receivables hereunder; and

 

(c)                                  the Buyer shall have received such other
approvals, opinions or documents as the Buyer may reasonably request.

 

SECTION 3.03                                      Certification as to
Representation and Warranties.

 

The Originator, by accepting the purchase price related to each purchase of, or
by making a contribution of, Receivables (and related rights) generated by the
Originator, shall be deemed to have certified that the representations and
warranties contained in Article IV are true and correct on and as of such day,
with the same effect as though made on and as of such day, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, material adverse effect or a similar qualification,
which shall have been correct in all respects) on and as of such earlier date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                      Representations and Warranties
of the Originator.

 

The Originator represents and warrants as follows:

 

(a)                                 The Originator is an organization validly
existing and in good standing under the laws of the jurisdiction of its
organization, and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to be so qualified or in good standing would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
the Originator of each Transaction Document to which it is a party (i) are
within the Originator’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene (1) the

 

13

--------------------------------------------------------------------------------



 

Originator’s charter or by-laws, (2) any law, rule or regulation applicable to
the Originator, (3) any contractual restriction binding on the Originator or its
property or (4) any order, writ, judgment, award, injunction or decree binding
on the Originator or its property, in each case for clauses (2) through
(4) where such contravention would reasonably be expected to have a material
adverse effect on the collectability of any Transferred Receivable or a Material
Adverse Effect or a material adverse effect on the Originator’s ability to
perform its obligations hereunder or under any other Transaction Document, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of its properties (except for the transfer of the Originator’s
interest in the Receivables pursuant to this Agreement).), except as would not
reasonably be expected to have a Material Adverse Effect. This Agreement has
been duly executed and delivered by a duly authorized officer of the Originator.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Originator of this Agreement or any other document to be delivered
hereunder, except for the filing of UCC financing statements which are referred
to herein other than those which have been obtained; provided that the right of
any assignee of a Receivable the obligor of which is a Government Obligor to
enforce such Receivable directly against such obligor may be restricted by the
Federal Assignment of Claims Act or any similar applicable law to the extent the
Originator or the Buyer shall not have complied with the applicable provisions
of any such law in connection with the assignment or subsequent reassignment of
any such Receivable.

 

(d)                                 Each of the Transaction Documents to which
it is a party constitutes the legal, valid and binding obligation of the
Originator enforceable against the Originator in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(e)                                  Sales and contributions made pursuant to
this Agreement will constitute a valid sale, transfer and assignment of the
Receivables to the Buyer, enforceable against creditors of, and purchasers from,
the Originator.   The Originator shall have no remaining property interest in
any Transferred Receivable.

 

(f)                                   The consolidated balance sheets of United
Rentals and its Subsidiaries as at the end of its most recent fiscal year, and
the related consolidated statements of income and retained earnings of United
Rentals and its Subsidiaries for such fiscal year, copies of which have been or
will be furnished to the Buyer in accordance with Section 5.01(j) below, fairly
present in all material respects the consolidated financial condition of United
Rentals and its Subsidiaries as at such date and the consolidated results of the
operations of United Rentals and its Subsidiaries for the period ended on such
date, all in accordance with GAAP consistently applied, and since the end of its
most recent fiscal year there has been no material adverse change in the
business, operations, property or financial condition of United Rentals and its
Subsidiaries, except as may have previously been disclosed to the Buyer.

 

14

--------------------------------------------------------------------------------



 

(m)                             With respect to any programs used by the
Originator in the servicing of the Receivables, no sublicensing agreements are
necessary in connection with the designation of a new Collection Agent so that
such new Collection Agent shall have the benefit of such programs (it being
understood, however, that the Collection Agent, if other than United Rentals,
shall be required to be bound by a confidentiality agreement reasonably
acceptable to the Originator).

 

(n)                                 All sales, excise or other taxes with
respect to the merchandise, insurance or services which are the subject of any
Contract for a Receivable have been paid by the Originator when due, except
where the failure to pay such sales, excise or other taxes would not reasonably
be expected to have a Material Adverse Effect on the Originator or the Buyer or
create any material liability against the Buyer, the Administrative Agent, any
Purchaser Agent, any Purchaser or any Bank.

 

(o)                                 The names of the Collection Account Banks
and Controlled Account Bank, together with the account numbers of the Collection
Accounts and the Controlled Account, are specified in Annex B (as the same may
be updated from time to time pursuant to Section 5.01(g), the definition of
Collection Account or Controlled Account, as applicable, contained in the
Receivables Agreement and paragraph (h) of Exhibit IV to the Receivables
Agreement).

 

(p)                                 All right, title and interest of the
Originator in and to, and exclusive dominion and control in respect of the
Controlled Account have been transferred by the Originator to the Buyer, or its
designee, free and clear of any Adverse Claim (other than any Adverse Claim
arising under or permitted by any Transaction Document).   The Originator has no
interest in any Collection Account or the Controlled Account.

 

(q)                                 Each ENB Receivable has been originated
pursuant to the terms of a Contract substantially similar to the form of
Contract attached as Annex H to the Receivables Agreement, as amended from time
to time by the Originator with notice to the Buyer; provided that if any
amendment to such form of Contract adversely affects the enforceability of ENB
Receivables or the interests of the Buyer therein in any material respect, such
amendment shall require the written consent of the Buyer.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01              Covenants of the Originator.

 

From the date hereof until the first day following the Facility Termination Date
on which all of the Transferred Receivables are either collected in full or have
been written off as uncollectible:

 

(a)                                 Compliance with Laws, Etc.   The Originator
will comply in all material respects with all applicable laws, rules,
regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and

 

16

--------------------------------------------------------------------------------



 

(f)                                   Change in Business or Credit and
Collection Policy.   The Originator will not make or permit any change in the
character of its business or in the Credit and Collection Policy that would, in
either case, materially adversely affect the collectability of the Transferred
Receivables or the ability of the Originator to perform its obligations under
this Agreement, except as may otherwise be agreed in writing by the Buyer.

 

(g)                                  Change in Payment Instructions to
Obligors.   The Originator will not make or permit any change in the
instructions to Obligors regarding payments to be made to any Collection
Account, unless the Buyer and its assigns shall have received notice of such
change (including an updated Annex B, if applicable) and such change relates
solely to instructions to Obligors to pay to another Collection Account subject
to a Collection Account Agreement.

 

(h)                                 Deposits to Collection Account.   The
Originator will deposit, or cause to be deposited, all Collections of
Transferred Receivables into Collection Accounts and will cause all such
Collections deposited to the Collection Accounts to be transferred to the
Controlled Account within one Business Day of receipt except to the extent
otherwise permitted by the provisions of Section 1.04(a) of the Receivables
Agreement.   The Originator will not deposit or otherwise credit, or cause or
issue any instructions to be so deposited or credited, to the Controlled Account
cash or cash proceeds other than Collections of Transferred Receivables and the
proceeds of Excluded Receivables.   The Originator will not deposit or otherwise
credit, or cause or issue any instructions to be so deposited or credited, to
the Collection Accounts cash or cash proceeds other than Collections of
Transferred Receivables, the proceeds of Excluded Receivables, and to the
limited extent permitted in the Receivables Agreement, Identifiable Combined
Assets.   The Originator will use its commercially reasonable efforts to not
cause any proceeds of Excluded Receivables to be transferred or deposited into
the Controlled Account and, in the event any such proceeds of Excluded
Receivables are so transferred or deposited into the Controlled Account, the
Originator will cause such proceeds to be transferred (and the Buyer and
Collection Agent agrees to transfer such proceeds) to the Originator within one
Business Day of the day on which the Originator becomes aware that such proceeds
are transferred or deposited into the Controlled Account (but in no event more
than two Business Days after the date on which such proceeds are transferred or
deposited into the Controlled Account).

 

(i)                                     Marking Records.   The Originator will
mark its master data processing records and, at the request of the Buyer, each
Contract giving rise to Transferred Receivables and all other relevant records
evidencing the Receivables which are the subject of each transfer hereunder with
a legend, acceptable to the Buyer, stating that such Receivables, the Related
Security and Collections with respect thereto, have been transferred in
accordance with this Agreement.

 

(j)                                    Reporting Requirements.   United Rentals
will provide to the Buyer the following:

 

(i)                                     as soon as available and in any event
within 60 days after the end of the first three quarters of each fiscal year of
United Rentals, balance sheets of United Rentals and its Subsidiaries as of the
end of such quarter and statements of income and retained earnings of United
Rentals and its Subsidiaries for the period

 

18

--------------------------------------------------------------------------------



 

commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of United Rentals.  
Notwithstanding the foregoing, in the event the due date for delivery of such
financials is waived or extended with respect to the Revolving Loans (as defined
in the Credit Agreement) pursuant to the Credit Agreement and at such time each
of Scotia Capital, PNC, BTMU, ST, BMO and TD are Revolving Credit Lenders (as
defined in the Credit Agreement) thereunder, such waiver or extension will be
deemed to have been made with respect to the delivery of such financials under
this Agreement;

 

(ii)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of United Rentals, a copy of
the annual report for such year for United Rentals and its Subsidiaries,
containing financial statements for such year audited by Ernst & Young or other
independent public accountants of recognized national standing.  
Notwithstanding the foregoing, in the event the due date for delivery of such
financials is waived or extended with respect to the Revolving Loans (as defined
in the Credit Agreement) pursuant to the Credit Agreement and at such time each
of Scotia Capital, PNC, BTMU, ST, BMO and TD are Revolving Credit Lenders (as
defined in the Credit Agreement) thereunder, such waiver or extension will be
deemed to have been made with respect to the delivery of such financials under
this Agreement;

 

(iii)                               notice of the termination of the Credit
Agreement by the lenders thereunder as soon as reasonably practicable, but in
any event within one Business Day of the earlier of receipt by the Collection
Agent or the Originator of notice of such termination and the effectiveness of
such termination;

 

(iv)                              as soon as possible and in any event within
five Business Dayspromptly after the occurrence of each Event of Termination or
Incipient Event of Termination, a statement of the chief financial officer or
treasurer of United Rentals setting forth details of such Event of Termination
or Incipient Event of Termination and the action that the Originator has taken
and proposes to take with respect thereto;

 

(v)                                 promptly after the sending or filing
thereof, copies of all reports that United Rentals sends to any of its
securityholders, and copies of all reports and registration statements that
United Rentals or any Subsidiary filesfiled with the Securities and Exchange
CommissionSEC or any national securities exchange;

 

(vi)                              promptly after the filing or receiving
thereof, copies of all reports and notices that United Rentals or any Affiliate
files under ERISA with the Internal Revenue Service or the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or that United Rentals or
any Affiliate receives from any of the foregoing or from any multiemployer plan
(within the meaning of Section 4001(a)(3) of ERISA) to which United Rentals or
any Affiliate is or was, within the preceding five years, a contributing
employer, in each case in respect of the assessment of withdrawal liability or
an event or condition which couldwould, in the aggregate,

 

19

--------------------------------------------------------------------------------



 

result in the imposition of liability on United Rentals and/or any such
Affiliate in excess of $100,000,000reasonably be expected to have a Material
Adverse Effect;

 

(vii)                           promptly and in any event within 30 days after
any change in the name or change in or addition of jurisdiction of organization
of the Originator, a notice setting forth such change and the effective date
thereof;

 

(viii)                        at the time of the delivery of the financial
statements provided for in clauses (i) and (ii) of this paragraph, a certificate
of a Responsible Officer of United Rentals to the effect that, to the best of
such officer’s knowledge, no Event of Termination has occurred and is continuing
or, if any Event of Termination has occurred and is continuing, specifying the
nature and extent thereof;

 

(ix)                              such other information, documents, records or
reports respecting the Transferred Receivables or the condition or operations,
financial or otherwise, of the Originator as the Buyer may from time to time
reasonably request;

 

(x)                                 promptly after United Rentals obtains
knowledge thereof, notice of any (a) litigation, investigation or proceeding
which may exist at any time between the Originator and any governmental
authority which, in either case, if not cured or if adversely determined, as the
case may be, would reasonably be expected to have a Material Adverse Effect,
(b) litigation or proceeding materially and adversely affecting the Originator’s
ability to perform its obligations under this Agreement or (c) other litigation
or proceeding that would reasonably be expected to have a Material Adverse
Effect; and

 

(xi)                              promptly after the occurrence thereof, notice
of a material adverse change in the business, operations, property or financial
condition of the Originator.

 

The reporting requirements set forth in this Section 5.01(j) are satisfied by
filing any of the documentation specified in (i), (ii) and (v) above with the
Securities and Exchange CommissionSEC through the EDGAR electronic filing
system.

 

(k)                                 Change of Control.   The Originator shall
not permit a Change of Control, as defined in the Receivables Agreement, to
occur.

 

(l)                                     Further Assurances.

 

(i)             The Originator agrees from time to time, at its expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be reasonably necessary or desirable, or that
the Buyer or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Buyer or its assignee to exercise and enforce their respective
rights and remedies under this Agreement. Without limiting the foregoing, the
Originator will, upon the request of the Buyer or its assignee, (1) prepare and
file such financing or continuation statements, or amendments thereto, and such
other instruments and documents, that

 

20

--------------------------------------------------------------------------------



 

may be reasonably necessary or desirable to perfect, protect or evidence such
Transferred Receivables; (2) mark conspicuously each invoice in their files
evidencing each Transferred Receivable with a legend, reasonably acceptable to
the Buyer, evidencing that such Receivable has been sold or contributed; and
(3) deliver to the Buyer copies of all Contracts relating to the Transferred
Receivables and all records relating to such Contracts and the Transferred
Receivables, whether in hard copy or in magnetic tape or diskette, electronic
format or electronic storage device (which, if in magnetic tape or diskette
formatusing an electronic storage device, shall be compatible with the Buyer’s
computer equipment).

 

(ii)          The Originator authorizes the Buyer or its assignee to file
financing or continuation statements, and amendments thereto and assignments
thereof, relating to the Transferred Receivables, the Related Security and the
Collections with respect thereto without the signature of the Originator where
permitted by law.   A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law;

 

(iii)       The Originator authorizes the Buyer or its assignee to take any and
all steps in the Originator’s name and on behalf of the Originator that are
reasonably necessary or desirable, in the determination of the Buyer, to collect
amounts due under the Transferred Receivables, including, without limitation,
endorsing the Originator’s name on checks and other instruments representing
Collections of Transferred Receivables and enforcing the Transferred Receivables
and the Related Security;

 

provided that nothing in this Section 5.01(l) shall require the Originator to
take any action with respect to Identifiable Combined Assets.

 

(m)                             Audits. The Originator will, from time to time
during regular business hours as requested by the Buyer or its assigns, permit
the Buyer, or its agents, representatives or assigns

 

(i)             to conduct periodic audits of the Transferred Receivables, the
Related Security and the related books and records and collections systems of
the Collection Agent (including any subcontractor) and the Originator;

 

(ii)          to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Collection Agent (including any
subcontractor) or the Originator relating to Transferred Receivables and the
Related Security, including, without limitation, the related Contracts; and

 

(iii)       upon reasonable prior notice, to visit the offices and properties of
the Collection Agent or the Originator for the purpose of examining such
materials described in clause (ii) above, and to discuss matters relating to
Transferred Receivables and the Related Security or the Originator’s performance
hereunder with any of the officers or employees of the Collection Agent or the
Originator having

 

21

--------------------------------------------------------------------------------



 

respect) and such failure shall remain unremedied for 10 Business Days or
(ii) shall fail to make when due any payment or deposit to be made by it under
this Agreement; or

 

(b)                                 The Originator shall fail to make any
payment required under Section 2.05(a) or 2.05(b), and any such failure to pay
shall remain unremedied for three Business Days; or

 

(c)                                  Any representation or warranty made or
deemed made by the Originator or United Rentals (or any of its officers)
pursuant to this Agreement or the Performance Undertaking Agreement or any other
Transaction Document or any information or report delivered by the Originator
pursuant to this Agreement or any other Transaction Document or United Rentals
pursuant to this Agreement or the Performance Undertaking Agreement shall prove
to have been incorrect or untrue in any material respect when made or deemed
made or delivered, and such incorrectness or untruth is incapable of remedy or,
if capable of remedy, is not corrected or cured within 30 days of the earlier of
any Responsible Officer of the Originator or United Rentals becoming aware of
such incorrectness or untruth or written notice thereof being given to the
Originator or United Rentals by the Buyer; or

 

(d)                                 United Rentals or the Originator shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement or in any other Transaction Document on its part to be performed or
observed in any material respect (or, if such term, covenant or agreement is
qualified by materiality, material adverse effect or a similar qualification, in
any respect) and any such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to United Rentals or the
Originator, as applicable by the Buyer; or

 

(e)                                  United Rentals or any of its Significant
Subsidiaries shall fail to pay its Debt and other obligations, including
liabilities in respect of Taxes, before the same shall become delinquent or in
default, except where (a)(i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) United Rentals or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (iv) the
failure to make payment pending such contest couldwould not reasonably be
expected to result in a Material Adverse Effect or (b) the aggregate uninsured
and unpaid amount is less than $150200,000,000 or the failure to make payment
would not reasonably be expected to result in a Material Adverse Effect; or

 

(f)                                   Any purchase or contribution of
Receivables hereunder, the Related Security and the Collections with respect
thereto shall for any reason cease to constitute valid ownership of such
Receivables, Related Security and Collections free and clear of any Adverse
Claim other than the security interest created pursuant to Section 5.02 hereof
(other than any Adverse Claim arising under or permitted by any Transaction
Document), and such default is incapable of remedy or, if capable of remedy,
(x) the value of such percentage ownership or security interest shall not exceed
$5,000,000 and (y) such default is not corrected or cured within 10 Business
Days after any Responsible Officer of the Originator becoming aware of such
default or written notice thereof being given to the Originator by the Buyer; or

 

(g)                                  The Originator or United Rentals shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a

 

25

--------------------------------------------------------------------------------



 

or legal process, including a filing with the Securities and Exchange
CommissionSEC through the EDGAR electronic filing system in accordance with
United Rentals’ continuous disclosure obligations under the Securities Exchange
Act of 1934, or the listing or quotation requirements of any exchange or
quotation system on which securities of it or its parent or other Affiliates may
be listed or quoted.   Officers, directors, employees and agents of any Bank
shall at all times have the right to share information received from United
Rentals and its affiliates to appropriate parties in connection with the
proposed transaction on a confidential basis.

 

SECTION 9.07              GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE BUYER’S OWNERSHIP OF OR SECURITY INTEREST IN THE TRANSFERRED
RECEIVABLES OR REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

SECTION 9.08              SUBMISSION TO JURISDICTION.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.   EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION WITH
RESPECT TO THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.   EACH OF THE PARTIES
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

SECTION 9.09              WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PURCHASES OR THE
ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

31

--------------------------------------------------------------------------------